 



Exhibit 10.45
EXECUTION COPY
(JPMORGAN LOGO) [f21341f2134100.gif]
LOAN AGREEMENT
dated as of
March 31, 2006
among
NETWORK APPLIANCE GLOBAL LTD., as the Borrower
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

 



--------------------------------------------------------------------------------



 



                    Page ARTICLE I Definitions
     
 
         
SECTION 1.01.
  Defined Terms     1
SECTION 1.02.
  Classification of Loans and Borrowings     18
SECTION 1.03.
  Terms Generally     18
SECTION 1.04.
  Accounting Terms; GAAP     18
 
          ARTICLE II The Credits     18
 
         
SECTION 2.01.
  Commitments and Loans     18
SECTION 2.02.
  Loans and Borrowings     19
SECTION 2.03.
  Requests for Borrowings     19
SECTION 2.04.
  Repayment of Tranche A Term Loans     20
SECTION 2.05.
  Repayment and Amortization of Tranche B Term Loans     20
SECTION 2.06.
  Intentionally Omitted.     20
SECTION 2.07.
  Funding of Borrowings     20
SECTION 2.08.
  Interest Elections     21
SECTION 2.09.
  Termination of Commitments     22
SECTION 2.10.
  Repayment of Loans; Evidence of Debt     22
SECTION 2.11.
  Prepayment of Loans     23
SECTION 2.12.
  Fees     24
SECTION 2.13.
  Interest     24
SECTION 2.14.
  Alternate Rate of Interest     24
SECTION 2.15.
  Increased Costs     25
SECTION 2.16.
  Break Funding Payments     26
SECTION 2.17.
  Taxes     26
SECTION 2.18.
  Payments Generally; Allocation of Proceeds; Sharing of Set-offs     28
SECTION 2.19.
  Mitigation Obligations; Replacement of Lenders     29
SECTION 2.20.
  Judgment Currency     30
 
          ARTICLE III Representations and Warranties     31
 
         
SECTION 3.01.
  Organization; Powers     31
SECTION 3.02.
  Authorization; Enforceability     31
SECTION 3.03.
  Governmental Approvals; No Conflicts     31
SECTION 3.04.
  Financial Condition; No Material Adverse Change     32
SECTION 3.05.
  Properties and Insurance     32
SECTION 3.06.
  Litigation, Labor Matters and Environmental Matters     32
SECTION 3.07.
  Compliance with Laws and Agreements; No Burdensome Restrictions     33
SECTION 3.08.
  Investment and Holding Company Status     33
SECTION 3.09.
  Taxes     33
SECTION 3.10.
  ERISA     33
SECTION 3.11.
  Disclosure     33
SECTION 3.12.
  No Default     34

 



--------------------------------------------------------------------------------



 



                    Page ARTICLE IV Conditions     34
 
         
SECTION 4.01.
  Effective Date     34
 
          ARTICLE V Affirmative Covenants     35
 
         
SECTION 5.01.
  Financial Statements and Other Information     35
SECTION 5.02.
  Notices of Material Events     37
SECTION 5.03.
  Existence; Conduct of Business     37
SECTION 5.04.
  Payment of Obligations     37
SECTION 5.05.
  Maintenance of Properties; Insurance     37
SECTION 5.06.
  Books and Records; Inspection Rights     37
SECTION 5.07.
  Compliance with Laws and Contractual Obligations     38
SECTION 5.08.
  Use of Proceeds     38
SECTION 5.09.
  Subsidiary Guaranty     38
SECTION 5.10.
  Collateral     38
 
          ARTICLE VI Negative Covenants     39
 
         
SECTION 6.01.
  Indebtedness     39
SECTION 6.02.
  Liens     40
SECTION 6.03.
  Fundamental Changes and Sales of Assets     41
SECTION 6.04.
  Investments, Loans, Advances, Guarantees and Acquisitions     42
SECTION 6.05.
  Swap Agreements     44
SECTION 6.06.
  Restricted Payments     44
SECTION 6.07.
  Transactions with Affiliates     44
SECTION 6.08.
  Restrictive Agreements     44
SECTION 6.09.
  Subordinated Indebtedness and Amendments to Subordinated Indebtedness
Documents     45
SECTION 6.10.
  Financial Covenants.     45
 
          ARTICLE VII Events of Default     46
 
          ARTICLE VIII The Administrative Agent     48
 
          ARTICLE IX Miscellaneous     52
 
         
SECTION 9.01.
  Notices     52
SECTION 9.02.
  Waivers; Amendments     53
SECTION 9.03.
  Expenses; Indemnity; Damage Waiver     53
SECTION 9.04.
  Successors and Assigns     54
SECTION 9.05.
  Survival     57
SECTION 9.06.
  Counterparts; Integration; Effectiveness     57
SECTION 9.07.
  Severability     58
SECTION 9.08.
  Right of Setoff     58
SECTION 9.09.
  Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Immunity
    58
SECTION 9.10.
  WAIVER OF JURY TRIAL     59
 
           ii
     

 



--------------------------------------------------------------------------------



 



                    Page
SECTION 9.11.
  Headings     60
SECTION 9.12.
  Confidentiality     60
SECTION 9.13.
  USA PATRIOT Act     61

      EXHIBITS:    
Exhibit A
  — Form of Assignment and Assumption
Exhibit B-1
  — Form of Opinion of Borrower’s Bermuda Counsel
Exhibit B-2
  — Form of Opinion of Loan Parties’ U.S. Counsel
Exhibit B-3
  — Form of Opinion of Loan Parties’ Dutch Counsel
Exhibit B-4
  — Form of Opinion of Loan Parties’ Cyprus Counsel
Exhibit C
  — List of Closing Documents
Exhibit D
  — Form of Subsidiary Guaranty
Exhibit E
  — Form of Pledge Agreement
Exhibit F
  — Form of Control Agreement
Exhibit G
  — Margin Requirements
Exhibit H
  — Form of Compliance Certificate

 iii

 



--------------------------------------------------------------------------------



 



          LOAN AGREEMENT dated as of March 31, 2006, among NETWORK APPLIANCE
GLOBAL LTD., as the Borrower, the LENDERS party hereto, and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, National
Association, in its capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affected Foreign Subsidiary” means any Subsidiary to the extent such
Subsidiary acting as a Subsidiary Guarantor would be prohibited by applicable
law.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined at any time based upon the percentage obtained by dividing such
Lender’s Term Loan Exposure by the sum of the outstanding principal amount of
all Loans.

 



--------------------------------------------------------------------------------



 



          “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, 0.125% in the case of Eurodollar Tranche A
Term Loans, 0% in the case of ABR Tranche A Term Loans and, in the case of
Tranche B Term Loans, the applicable rate per annum set forth below under the
caption “Tranche B Term Loans ABR Spread” or “Tranche B Term Loans Eurodollar
Spread”, as the case may be, based upon the Leverage Ratio as reflected in the
then most recently delivered Financials:

                              Tranche B Term             Loans Eurodollar  
Tranche B Term Pricing Level   Leverage Ratio   Spread   Loans ABR Spread
I
  ³ 2.25 to 1.0     1.125 %     0.125 %
 
                   
II
  <2.25 to 1.0 but
³ 2.0 to 1.0     0.875 %     0 %
 
                   
III
  < 2.0 to 1.0 but
³ 1.5 to 1.0     0.625 %     0 %
 
                   
IV
  < 1.5 to 1.0     0.500 %     0 %

          For purposes of the foregoing,
     (i) if at any time the Borrower fails to deliver the Financials required
under Section 5.01(a) or 5.01(b) on or before the date such Financials are due,
Pricing Level I shall be deemed applicable for the period commencing five
(5) Business Days after such required date of delivery and ending on the date on
which such Financials are actually delivered, after which the Pricing Level
shall be determined in accordance with the table above as applicable;
     (ii) adjustments, if any, to the Pricing Level then in effect shall be
effective on the date the Administrative Agent has received the applicable
Financials (it being understood and agreed that each change in Pricing Level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change); and
     (iii) each determination of the Applicable Rate made by the Administrative
Agent in accordance with the foregoing shall, if reasonably determined, be
conclusive and binding on the Borrower and each Lender.
          Notwithstanding the foregoing, Pricing Level III shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the fiscal year ended April 28, 2006 and adjustments to the Pricing Level
then in effect shall thereafter be effected in accordance with the preceding
provisions.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.

2



--------------------------------------------------------------------------------



 



          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Network Appliance Global Ltd., an exempted company
incorporated with limited liability under the laws of Bermuda.
          “Borrowing” means Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Parent nor (ii) appointed by directors so nominated;
(c) the Parent ceasing to own 100% of the issued and outstanding Equity
Interests of the Borrower or (d) the Borrower ceasing to own, directly or
indirectly, 100% of the issued and outstanding Equity Interests of each
Subsidiary Guarantor (excluding directors’ qualifying shares as required by
law).
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive

3



--------------------------------------------------------------------------------



 



(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Tranche A Term
Loans or Tranche B Term Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means all assets upon which a security interest or Lien
is from time to time granted to the Administrative Agent, for the benefit of the
relevant Holders of Secured Obligations, under any of the Collateral Documents
or under any of the other Loan Documents.
          “Collateral Documents” means the Pledge Agreement, the Control
Agreement, the Dutch Pledge Agreement and all agreements, instruments and
documents executed in connection with this Agreement pursuant to which the
Administrative Agent is granted a security interest in the Collateral,
including, without limitation, all security agreements, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by or on
behalf of the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent or any of the Lenders in connection with this Agreement,
together with all agreements and documents referred to therein or contemplated
thereby.
          “Commissionaires” means the Subsidiaries and Affiliates of the Dutch
Pledgor party to commissionaire agreements with the Dutch Pledgor pursuant to
which such Subsidiaries or Affiliates agree to act as commissionaires for the
Dutch Pledgor.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Tranche A Term Loans and/or Tranche B Term B Loans hereunder
on the Effective Date. The amount of each Lender’s Commitment is set forth on
Schedule 2.01. The aggregate amount of the Lenders’ Commitments is $300,000,000.
After advancing the Loans on the Effective Date, each reference to a Lender’s
Commitment shall refer to that Lender’s Applicable Percentage of the Loans.
          “Consolidated EBITDA” means, with reference to any period, the sum of
the following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period,
(ii) expense for taxes paid or accrued during such period, (iii) all amounts
attributable to depreciation and amortization during such period,
(v) extraordinary non-cash charges incurred other than in the ordinary course of
business during such period, and (vi) nonrecurring extraordinary non-cash
restructuring charges, minus (c) without duplication and to the extent included
in determining such Consolidated Net Income, extraordinary non-cash gains
realized other than in the ordinary course of business; all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including without limitation interest expense under
Capital Lease Obligations that is

4



--------------------------------------------------------------------------------



 



treated as interest in accordance with GAAP) of the Borrower and its
Subsidiaries calculated on a consolidated basis for such period with respect to
(a) all outstanding Indebtedness of the Borrower and its Subsidiaries allocable
to such period in accordance with GAAP and (b) Swap Agreements (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period.
          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
          “Consolidated Total Indebtedness” means, at any time, the aggregate
Indebtedness of the Borrower and its Subsidiaries calculated on a consolidated
basis as of such time.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Control Agreement” means the Tri-Party Control Agreement of even date
herewith in the form of Exhibit F by and among the Borrower, the Administrative
Agent and J.P. Morgan Securities Inc. (as amended, restated, supplemented or
otherwise modified from time to time).
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Determination Date” shall mean (i) so long as no Event of Default has
occurred and is continuing, the last Business Day of each successive two week
period, beginning on April 10, 2006 and (ii) if an Event of Default has occurred
and is continuing, any date as the Administrative Agent may elect in its sole
discretion.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 to the Disclosure Letter.
          “Disclosure Letter” means the disclosure letter from the Borrower
dated as of the date hereof, as amended or supplemented from time to time by the
Borrower with the written consent of the Administrative Agent, delivered to the
Administrative Agent for the benefit of the Lenders.
          “dollars” or “$” refers to lawful money of the United States of
America.

5



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.
          “Dutch Pledge Agreement” means the Dutch Pledge of Receivables of even
date herewith by the Dutch Pledgor in favor of the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time).
          “Dutch Pledgor” means Network Appliance B.V., a company organized
under the laws of the Netherlands.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or notices issued or
promulgated by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to employee health
and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Parent, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (1) with respect to the Parent and any Domestic
Subsidiary, (a) any “reportable event”, as defined in Section 4043 of ERISA or
the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the

6



--------------------------------------------------------------------------------



 



Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Parent or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Parent or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Parent or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA and (2) with respect to the Borrower and any Foreign Subsidiary that is
a Loan Party, (a) the occurrence of an event which is comparable to any of the
events described in the foregoing clause (1) in respect of such Person or the
Foreign Benefit Plan or Foreign Pension Plan of such Person, (b) the institution
by the relevant Governmental Authority of proceedings to terminate or appoint a
trustee to administer any Foreign Benefit Plan or Foreign Pension Plan in
respect of such Person; (c) any event or condition which might constitute
grounds for the termination of, or the appointment of a trustee to administer,
any Foreign Benefit Plan or Foreign Pension Plan of such Person; or (d) the
partial or complete withdrawal of the Parent or any of its ERISA Affiliates from
any Foreign Benefit Plan or Foreign Pension Plan.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to such Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income, franchise or similar taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received

7



--------------------------------------------------------------------------------



 



by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller, or member of the board of
directors, of the Borrower.
          “Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower or Parent, as
applicable, required to be delivered pursuant to Section 5.01(a) or 5.01(b).
          “Foreign Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Parent or any of its ERISA Affiliates, but which is not
covered by ERISA pursuant to Section 4(b)(4) of ERISA.
          “Foreign Lender” means any Lender that is incorporated or organized
under the laws of a jurisdiction other than (a) Bermuda or (b) the United States
of America, any State thereof or the District of Columbia.
          “Foreign Pension Plan” means any employee pension benefit plan (as
defined in Section 3(2) of ERISA) which (i) is maintained or contributed to for
the benefit of employees of the Parent or any of its ERISA Affiliates, (ii) is
not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term

8



--------------------------------------------------------------------------------



 



Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, friable asbestos, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
          “Holders of Secured Obligations” means the holders of the Secured
Obligations from time to time and shall include (i) each Lender in respect of
its Loans, (ii) the Administrative Agent and the Lenders in respect of all other
present and future obligations and liabilities of the Borrower and each
Subsidiary of every type and description arising under or in connection with the
Loan Agreement or any other Loan Document, (iii) each Lender and affiliate of
such Lender in respect of Swap Agreements entered into with such Person by the
the Borrower or any Subsidiary, (iv) each indemnified party under Section 9.03
in respect of the obligations and liabilities of the Borrower to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.
          “Hostile Acquisition” means (a) the acquisition of the Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such Equity Interests which has not been approved (prior to such
acquisition) by the board of directors (or any other applicable governing body)
of such Person or by similar action if such Person is not a corporation and
(b) any such acquisition as to which such approval has been withdrawn.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are paid or payable,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) the Net Mark-to-Market Exposure of all Swap Obligations of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

9



--------------------------------------------------------------------------------



 



          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, or such other period as is requested by
the Borrower and is acceptable to each Lender; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
          “Leverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Borrower, of Consolidated Total Indebtedness as of the end
of such fiscal quarter to Consolidated EBITDA for the period of 4 consecutive
fiscal quarters ending with the end of such fiscal quarter.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

10



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or other security
interest in, on or of such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.
          “Liquid Investments” means cash and other Permitted Investments
reasonably satisfactory to the Administrative Agent.
          “Liquidity Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Borrower, of (i) current assets minus the aggregate amount
of cash and other investments subject to any Lien (including without limitation
Liens created under the Collateral Documents) minus the aggregate amount of
inventory minus the aggregate amount of intercompany accounts receivable due and
owing from any Subsidiary or Affiliate, in each case determined as of the end of
such fiscal quarter on a consolidated basis for the Borrower in accordance with
GAAP to (ii) current liabilities minus the aggregate amount of intercompany
accounts payable due and owing to any Subsidiary or Affiliate minus the
aggregate amount of any deferred revenue, in each case determined as of the end
of such fiscal quarter on a consolidated basis for the Borrower in accordance
with GAAP.
          “Loans” means the Tranche A Term Loans and the Tranche B Term Loans.
          “Loan Documents” means this Agreement, the Subsidiary Guaranty, the
Collateral Documents, any promissory notes executed and delivered pursuant to
Section 2.10(e) and any and all other instruments and documents executed and
delivered in connection with any of the foregoing.
          “Loan Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, or (b) the ability of the
Borrower or any other Loan Party to perform any of its obligations under this
Agreement or any other Loan Document or (c) the rights of or benefits available
to the Lenders under this Agreement or any other Loan Document.
          “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$20,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
          “Material Subsidiary” means each Subsidiary (a) which, as of the most
recent fiscal quarter of the Borrower, for the period covering the then most
recently ended fiscal year and the portion of the then current fiscal year
ending at the end of such fiscal quarter, for which financial statements have
been delivered pursuant to Section 5.01, contributed greater than five percent
(5%) of the Borrower’s Consolidated EBITDA for such period or (b) which
contributed greater than five

11



--------------------------------------------------------------------------------



 



percent (5%) of the Borrower’s Consolidated Total Assets as of such date.
          “Maturity Date” means March 31, 2008.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from each Swap Agreement transaction. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
transaction as of the date of determination (assuming such transaction were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such transaction as of the date of
determination (assuming such transaction was to be terminated as of that date).
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Parent” means Network Appliance, Inc., a Delaware corporation.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any acquisition (whether by purchase,
merger, consolidation or otherwise but excluding in any event a Hostile
Acquisition) or series of related acquisitions by the Borrower or any Subsidiary
of all or substantially all the assets of, or more than fifty percent (50%) of
the Equity Interests in, a Person or division or line of business of a Person
if, at the time of and immediately after giving effect thereto, (a) no Default
has occurred and is continuing or would arise after giving effect thereto,
(b) such Person or division or line of business is engaged in the same or a
similar line of business as the Borrower and the Subsidiaries or a line of
business reasonably related thereto, (c) all actions required to be taken with
respect to such acquired or newly formed Subsidiary under Section 5.09 shall
have been taken, (d) the Borrower and the Subsidiaries are in compliance, on a
pro forma basis reasonably acceptable to the Administrative Agent after giving
effect to such acquisition (without giving effect to any cost savings), with the
covenants contained in Section 6.10 recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Borrower to such effect, together with all relevant financial
information, statements and

12



--------------------------------------------------------------------------------



 



projections reasonably requested by the Administrative Agent and (e) in the case
of an acquisition or merger involving the Borrower or a Subsidiary, the Borrower
or such Subsidiary is the surviving entity of such merger and/or consolidation.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes or other governmental charges that are
not yet due or are being contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere in any material respect with the
ordinary conduct of business of the Borrower or any Subsidiary;
     (g) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the lessor or sublessor;
     (h) Liens arising from precautionary Uniform Commercial Code filings or
similar filings relating to operating leases;
     (i) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection within the importation
of goods;
     (j) Liens on insurance proceeds securing the premium of financed insurance
proceeds;
     (k) Liens on cash collateral to secure letters of credit, bank guarantees
and banker’s acceptances and Swap Agreements;
     (l) licenses of intellectual property in the ordinary course of business;

13



--------------------------------------------------------------------------------



 



     (m) any interest or title of a lessor or sublessor under any lease of real
property or personal property; and
     (n) other Liens on assets (excluding Collateral) securing Indebtedness or
other obligations not prohibited hereunder in an aggregate amount not to exceed
$10,000,000 at any time outstanding;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of
“A-2” (or better) from S&P or “P-2” (or better) from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof or any other country which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 to the extent such money market fund is governed thereby, (ii) are rated AA
by S&P and Aa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;
     (f) investments described in Exhibit G, with a valuation percentage of
greater than 0%; and
     (g) investments made pursuant to a cash management investment policy
approved by the board of directors of the Person making such investment and as
in effect on the Effective Date, as such policy may be amended or otherwise
modified from time to time with the written consent of the Administrative Agent.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

14



--------------------------------------------------------------------------------



 



          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pledge Agreement” means the Pledge Agreement of even date herewith in
the form of Exhibit E and executed by the Borrower in favor of the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time).
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, National Association as its prime rate
in effect at its principal office in New York City; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Relevant Permitted Liens” means Liens permitted under clauses
(a) through (m) of the definition of Permitted Encumbrances and clause (e) of
Section 6.02.
          “Required Lenders” means, at any time, Lenders having Term Loan
Exposures representing more than 50% of the total Term Loan Exposures at such
time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower.
          “Sale and Leaseback Transaction” means any sale or other transfer of
assets or property by any Person with the intent to lease any such asset or
property as lessee.
          “S&P” means Standard & Poor’s.
          “Secured Obligations” means all indebtedness (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Borrower and its
Subsidiaries to any of the Lenders and the Administrative Agent, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or any Swap Agreement or in respect of any of the Loans or
other instruments at any time evidencing any thereof.

15



--------------------------------------------------------------------------------



 



          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Subordinated Indebtedness” of the Borrower or any Subsidiary means
any Indebtedness of such Person the payment of which is subordinated to payment
of the obligations under the Loan Documents to the written satisfaction of the
Administrative Agent.
          “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Subsidiary Guarantor” means the Dutch Pledgor, Network Appliance
Holding & Manufacturing B.V., a company organized under the laws of the
Netherlands, NetApp Holdings Limited, a company organized under the laws of
Cyprus, each other Material Subsidiary (other than Affected Foreign
Subsidiaries) and any other Subsidiary that becomes a party to a Subsidiary
Guaranty (including pursuant to a joinder or supplement thereto). The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.
          “Subsidiary Guaranty” means that certain Guaranty dated as of the
Effective Date in the form of Exhibit D (including any and all supplements
thereto) and executed by each Subsidiary Guarantor, and any other guaranty
agreements as are requested by the Administrative Agent and its counsel, in each
case as amended, restated, supplemented or otherwise modified from time to time.

16



--------------------------------------------------------------------------------



 



          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Loan Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans at such time.
          “Tranche A Term Loans” means the loans made by the Lenders to the
Borrower pursuant to Section 2.01(a).
          “Tranche A Term Loan Commitment” means, with respect to each Lender,
the commitment of such Lender to make Tranche A Term Loans hereunder on the
Effective Date. The amount of each Lender’s Tranche A Term Loan Commitment is
set forth on Schedule 2.01. The aggregate amount of the Lenders’ Tranche A Term
Loan Commitments is $220,000,000.
          “Tranche B Term Loans” means the loans made by the Lenders to the
Borrower pursuant to Section 2.01(b).
          “Tranche B Term Loan Commitment” means, with respect to each Lender,
the commitment of such Lender to make Tranche B Term Loans hereunder on the
Effective Date. The amount of each Lender’s Tranche B Term Loan Commitment is
set forth on Schedule 2.01. The aggregate amount of the Lenders’ Tranche B Term
Loan Commitments is $80,000,000.
          “Transactions” means the execution, delivery and performance by the
applicable Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans and the use of the proceeds thereof.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

17



--------------------------------------------------------------------------------



 



          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Tranche A Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Tranche A Term Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Tranche A Term Loan Borrowing”) or
by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Tranche A Term Loan Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits to this Agreement
and Schedules to the Disclosure Letter and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
The Credits
          SECTION 2.01. Commitments and Loans. (a) Subject to the terms and
conditions set forth herein, each Lender agrees to make Tranche A Term Loans to
the Borrower on the Effective Date in an aggregate principal amount equal to
such Lender’s Tranche A Term Loan Commitment. Amounts repaid in respect of
Tranche A Term Loans may not be reborrowed.

18



--------------------------------------------------------------------------------



 



          (b) Subject to the terms and conditions set forth herein, each Lender
agrees to make Tranche B Term Loans to the Borrower on the Effective Date in an
aggregate principal amount equal to such Lender’s Tranche B Term Loan
Commitment. Amounts repaid in respect of Tranche B Term Loans may not be
reborrowed.
          SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.
          (b) Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of seventy-five (75) Eurodollar
Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing other than the initial
Borrowings on the Effective Date and shall not be entitled to elect to convert
or continue any Borrowing as a Eurodollar Loan if the Interest Period requested
with respect thereto would end after the Maturity Date.
          SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing and whether such Borrowing
is a Tranche A Term Loan Borrowing or a Tranche B Term Loan Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

19



--------------------------------------------------------------------------------



 



(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) in the case of the initial Borrowings, the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Repayment of Tranche A Term Loans. To the extent not
previously repaid, the Borrower shall repay Tranche A Term Loans in full in cash
on the Maturity Date.
          SECTION 2.05. Repayment and Amortization of Tranche B Term Loans. The
Borrower shall repay Tranche B Term Loans in installments on the end of last day
of each April, July, October, and January (commencing with July 31, 2006), with
the amount of each such principal installment to equal $10,000,000. To the
extent not previously repaid, all unpaid Tranche B Term Loans shall be paid in
full in cash by the Borrower on the Maturity Date.
          SECTION 2.06. Intentionally Omitted.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the Effective Date by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of the initial Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the initial Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry

20



--------------------------------------------------------------------------------



 



rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
          (b) To make an election pursuant to this Section (an “Interest
Election Request”), the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

21



--------------------------------------------------------------------------------



 



          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
a Eurodollar Borrowing with an Interest Period of one month’s duration unless
such Interest Period would end after the Maturity Date, in which event such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued beyond its then current Interest
Period as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          SECTION 2.09. Termination of Commitments. The Commitments shall
terminate on the Effective Date in accordance with Section 4.01.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) To the extent
not previously repaid in accordance herewith, the Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be, absent manifest error, prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

22



--------------------------------------------------------------------------------



 



          SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing without premium
or penalty (but subject to Section 2.16) in whole or in part, subject to prior
notice in accordance with paragraph (c) of this Section.
          (b) If as of any Determination Date, and for any reason, the aggregate
outstanding principal amount of the Tranche A Term Loans exceeds the value (on a
margin-adjusted basis based on the requirements described on Exhibit G, as
amended, restated, supplemented or otherwise modified from time to time by the
Administrative Agent with the consent of the Borrower) of Liquid Investments of
the Borrower maintained with the Administrative Agent (or an Affiliate thereof)
and pledged to the Administrative Agent for the benefit of the relevant Holders
of Secured Obligations pursuant to the Collateral Documents (the “Pledged
Investments”), then the Borrower shall, within five (5) Business Days of the
determination of such excess, make a mandatory prepayment of the Tranche A Term
Loans in an amount equal to such excess. Furthermore, (i) upon the maturity of
each Pledged Investment, the Borrower shall, within five (5) Business Days of
such maturity, make a mandatory prepayment of the Tranche A Term Loans in an
amount equal to the amount of the Pledged Investment so matured and (ii) all
interest and cash dividends received by Borrower on any Pledged Investment shall
be deposited in an escrow account described in the following sentence and
applied as a prepayment of the Tranche A Term Loans upon the expiration of an
Interest Period to be continued for a Tranche A Term Loan for which the
underlying Pledged Investment is not maturing. Notwithstanding the foregoing, so
long as no Default has occurred and is then continuing and at the Borrower’s
option, the Administrative Agent shall hold any such prepayment to be applied to
Eurodollar Loans in escrow (either (x) in an account under the sole dominion and
control of the Administrative Agent or (y) in an account maintained with the
Administrative Agent or an Affiliate thereof and in respect of which the
Borrower has executed and delivered the Pledge Agreement and the Control
Agreement or other Collateral Documents in form and substance reasonably
satisfactory to the Administrative Agent) for the benefit of the Lenders and
shall release such amounts upon the expiration of the Interest Periods
applicable to any such Eurodollar Loans being prepaid (it being understood and
agreed that interest shall continue to accrue on the Obligations until such time
as such prepayments are released from escrow and applied to reduce the
Obligations); provided, however, that upon the occurrence of a Default, such
escrowed amounts may be applied to Eurodollar Loans without regard to the
expiration of any Interest Period and the Borrower shall make all payments under
Section 3.4 resulting therefrom.
          (c) The Borrower shall notify the Administrative Agent by telephone
(confirmed by email to deborah.a.turner@jpmchase.com and
victor.perez@jpmchase.com or such other email addresses as are specified by the
Administrative Agent to the Borrower from time to time) of any prepayment
hereunder (other than a mandatory prepayment in accordance with paragraph (b) of
this Section) (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
prepayment of a

23



--------------------------------------------------------------------------------



 



Borrowing shall be applied to the Loans included in the prepaid Borrowing, and
in the case of Tranche B Term Loans, in the inverse order of maturity.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.
          SECTION 2.12. Fees. (a) The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
          (b) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) [Intentionally Omitted].
          (d) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
          (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

24



--------------------------------------------------------------------------------



 



     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Lender or its
holding company, as the case

25



--------------------------------------------------------------------------------



 



may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
30 days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.19, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth in reasonable detail the calculation of
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall

26



--------------------------------------------------------------------------------



 



pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the calculation of the amount of
such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

27



--------------------------------------------------------------------------------



 



          SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 3:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
          (b) Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower) or (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.11) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, such funds shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements under the Loan Documents, including
amounts then due under the Loan Documents to the Administrative Agent from the
Borrower or any other Loan Party (other than in connection with Swap
Obligations), second, to pay any fees or expense reimbursements then due under
the Loan Documents to the Lenders from the Borrower or any other Loan Party
(other than in connection with Swap Obligations), third, to pay interest then
due and payable on the relevant Loans secured by such Collateral ratably,
fourth, to prepay principal on the relevant Loans secured by such Collateral
ratably (with amounts applied to the relevant Loans applied to installments of
such Loans in inverse order of maturity), fifth, to payment of any amounts owing
with respect to Swap Obligations, and sixth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by any Loan Party. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
          (c) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender

28



--------------------------------------------------------------------------------



 



receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.07(b), 2.18(e) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

29



--------------------------------------------------------------------------------



 



          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
          SECTION 2.20. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from a Loan Party
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Loan Party in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to the Lender or the Administrative Agent, as the case may
be, in the specified currency, each Loan Party party hereto agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

30



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries is duly incorporated or organized, validly existing and in good
standing (to the extent such concept applies to such entity) under the laws of
the jurisdiction of its incorporation or organization, as the case may be, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required. Schedule 3.01 to the Disclosure Letter (as
supplemented from time to time) identifies each Subsidiary, if such Subsidiary
is a Material Subsidiary, the jurisdiction of its incorporation or organization,
as the case may be, the percentage of issued and outstanding shares of each
class in its capital or other equity interests owned by the Borrower and the
other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares in its capital and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 to the Disclosure Letter as owned by the Borrower or another
Subsidiary are owned, beneficially, legally and/or of record, by the Borrower or
any Subsidiary free and clear of all Liens other than Permitted Encumbrances.
Except as indicated on Schedule 3.01 to the Disclosure Letter, there are no
outstanding commitments or other obligations of the Borrower or any Subsidiary
to issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class in its capital or other equity interests of the Borrower or
any Subsidiary.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s corporate or other powers and have been duly authorized
by all necessary corporate and, if required, stockholder or shareholder action.
This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, memorandum of association, by-laws
or other organizational documents of the Borrower or any Loan Party or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, other than Liens
created pursuant to the Collateral Documents.

31



--------------------------------------------------------------------------------



 



          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders the (i) audited consolidated
financial statements of the Parent and the Dutch Pledgor as of and for the
fiscal year ended 2005, reported on, in the case of the Parent, by Deloitte &
Touche LLP and, in the case of the Dutch Pledgor, by Deloitte & Touche LLP,
independent public accountants, respectively and (ii) the consolidated balance
sheet and statements of income, stockholders equity and cash flows of the
Parent, the Borrower and the Dutch Pledgor as of and for the subsequent fiscal
quarters and the portion of the fiscal year ended 2006, certified by their
respective chief financial officer, principal accounting officer, financial
controller or corporate treasurer. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Parent, the Borrower and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
          (b) Since April 30, 2005, there has been no material adverse change in
the business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties and Insurance. (a) Each of the Borrower and
its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
The Borrower maintains, and has caused each Subsidiary to maintain, with
financially sound and reputable insurance companies insurance on all their real
and personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and, to the Borrower’s knowledge, the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.06. Litigation, Labor Matters and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.
          (b) There are no labor controversies pending against or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries (i) which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

32



--------------------------------------------------------------------------------



 



          (c) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, none of the Borrower or any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          (d) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          SECTION 3.07. Compliance with Laws and Agreements; No Burdensome
Restrictions. Each of the Borrower and its Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except, in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Neither the Borrower nor any Subsidiary is party or
subject to any law, regulation, rule or order, or any obligation under any
agreement or instrument, that has had, or could reasonably be expected to result
in, a Material Adverse Effect.
          SECTION 3.08. Investment and Holding Company Status. Neither the
Borrower nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.
          SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. To the extent not previously disclosed
pursuant to the Parent’s filings with the Securities and Exchange Commission on
or prior to the Effective Date, the Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Parent,
the Borrower or any of their respective Affiliates is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the written reports,
financial statements, certificates or other written information furnished by or
on behalf of the Parent or the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so

33



--------------------------------------------------------------------------------



 



furnished) contains any material misstatement of fact or, when taken together
with the Parent’s filings with the Securities and Exchange Commission, omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information or results, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
          SECTION 3.12. No Default. No Default has occurred and is continuing.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) each initial Subsidiary Guarantor either (A) a counterpart of the
Subsidiary Guaranty signed on behalf of such Subsidiary Guarantor or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of the Subsidiary Guaranty) that such
Subsidiary Guarantor has signed a counterpart of the Subsidiary Guaranty.
     (b) The Administrative Agent shall have received the favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Appleby Spurling Hunter, Wilson Sonsini Goodrich & Rosati,
Kennedy Van der Laan and Chrysses Demetriades & Co, counsels for the Loan
Parties, substantially in the forms of Exhibit B-1, B-2, B-3 and B-4, and
covering such other matters relating to the Loan Parties, this Agreement or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsels to deliver such opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the incorporation or organization, existence and good standing of
the initial Loan Parties, the authorization of the Transactions and any other
legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit C.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer or a Financial Officer
or a member of the board of directors of the Borrower, confirming compliance
with the conditions set forth in paragraphs (f) and (g) of this Section 4.01.

34



--------------------------------------------------------------------------------



 



     (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
     (f) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Loans.
     (g) At the time of and immediately after giving effect to such Loans, no
Default shall have occurred and be continuing
The Borrowing on the Effective Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (f) and (g) of this Section. The Administrative
Agent shall notify the Borrower and the Lenders of the Effective Date, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., New York City time, on March 31, 2006
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
ARTICLE V
Affirmative Covenants
          Until the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
     (a) within 150 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows of the Parent and the Dutch Pledgor as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP,
or other independent public accountants of recognized international standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent, the Borrower,
the Dutch Pledgor and their respective consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the unaudited consolidated balance sheet
and related statements of operations, shareholders’ equity and cash flows of
each of the Parent, the Borrower and the Dutch Pledgor as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the

35



--------------------------------------------------------------------------------



 



figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of the Borrower’s Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent, the
Borrower and their respective consolidated subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a compliance certificate of a Financial Officer of the
Borrower in the form of Exhibit H hereto (i) certifying as to whether a Default
has occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10 and setting forth the computations
necessary to determine the Applicable Rate and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent, the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
     (e) within 15 days after the end of each calendar month, a detailed
description of the Dutch Pledgor’s accounts receivable (prepared in a manner
reasonably acceptable to the Administrative Agent), together with a summary
specifying the name, address, other contact information and balance due for each
account debtor in respect of such accounts, and any other information reasonably
requested by the Administrative Agent in connection therewith, all certified by
one of the Borrower’s Financial Officers or their designee, which may include
Parent’s Assistant Treasurer, as presenting fairly in all material respects the
description of such receivables; and
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs, assets and financial condition of
the Parent, the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
Reports or financial information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) or 5.01(d) (to the extent any such financial
statements, reports, proxy statements or other materials are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so, shall be deemed to have been delivered on
the date on which Borrower or Parent posts such report or provides a link
thereto on the Parent’s website on the internet; provided that Borrower shall
provide paper copies to the Administrative Agent of the compliance certificates
required by Section 5.01(c). Notwithstanding the foregoing, the

36



--------------------------------------------------------------------------------



 



Borrower shall provide paper copies to the Administrative Agent of the
compliance certificates required by Section 5.01(c). Notwithstanding the
foregoing, the Borrower shall deliver paper copies of any financial statement
referred to in Section 5.01 to the Administrative Agent if the Administrative
Agent requests the Borrower to furnish such paper copies until written notice to
cease delivering such paper copies is given by the Administrative Agent.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect; and
     (c) any other development that results in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
          SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made in all material
respects and sufficient to prepare financial statements

37



--------------------------------------------------------------------------------



 



in accordance with GAAP. The Borrower will, and will cause each of its Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Notwithstanding the foregoing, neither the Borrower nor its Subsidiaries shall
be required to disclose or discuss, or permit the inspection, examination or
making of extracts of any document, book, record or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
such Lender or their representatives is then prohibited by applicable law or any
agreement binding on Borrower or its Subsidiaries or (iii) is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege.
          SECTION 5.07. Compliance with Laws and Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority (including without
limitation Environmental Laws), and all agreements and other contractual
instruments, applicable to it or its property, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
to fund a dividend to Parent in accordance with Section 965 of the Code. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
          SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any
event within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, the Borrower shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Subsidiary Guarantor to deliver to the Administrative Agent
the Subsidiary Guaranty pursuant to which such Subsidiary agrees to be bound by
the terms and provisions of thereof, such Subsidiary Guaranty to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
          SECTION 5.10. Collateral. (a) The Borrower will cause Liquid
Investments of the Borrower in an aggregate amount of not less than the then
outstanding principal amount of the Tranche A Term Loans (on a margin-adjusted
basis based on the requirements described on Exhibit G, as amended, restated
supplemented or otherwise modified from time to time by the Administrative Agent
with the consent of the Borrower) to be subject at all times (subject to the
5-Business Day period for mandatory prepayment set forth in Section 2.11(b)) to
first priority, perfected Liens (subject only to Relevant Permitted Liens) in
favor of the Administrative Agent for the benefit of the relevant Holders of
Secured Obligations to secure the Secured Obligations in respect of Tranche A
Term Loans and the Secured Obligations in respect of Swap Agreements

38



--------------------------------------------------------------------------------



 



in accordance with the terms and conditions of the Collateral Documents and to
take all such actions reasonably requested by the Administrative Agent in
connection therewith.
     (b) The Borrower will cause the Dutch Pledgor (and, to the extent requested
by the Administrative Agent after the occurrence and during the continuation of
an Event of Default, the Commissionaires) to grant first priority perfected
Liens, subject only to Relevant Permitted Liens, on its accounts receivable and
related assets in favor of the Administrative Agent for the benefit of the
relevant Holders of Secured Obligations to secure the Secured Obligations in
respect of the Tranche B Term Loans and the Secured Obligations in respect of
Swap Agreements in accordance with the terms and conditions of the Dutch Pledge
Agreement and the other Collateral Documents and to take all such actions
reasonably requested by the Administrative Agent in connection therewith.
Furthermore, the Borrower will not permit the Dutch Pledgor, any of the Dutch
Pledgor’s Subsidiaries and the Commissionaires to amend or otherwise modify (in
any respect materially adverse to such Holders of Secured Obligations or the
liens granted to the Administrative Agent in connection with such accounts
receivable and related assets) the systems, structure and process (as in effect
on, and disclosed to the Administrative Agent prior to, the Effective Date)
applicable to the origination and collection of such accounts and related assets
of the Dutch Pledgor, such Subsidiaries and such Commissionaires. This clause
(b) shall cease to apply upon the repayment in full in cash of the Secured
Obligations in respect of the Tranche B Term Loans.
     (c) The Borrower further agrees to deliver, and (so long as the Secured
Obligations in respect of the Tranche B Term Loans are not repaid in full in
cash) cause (i) its applicable Material Subsidiaries and (ii) in the event an
Event of Default has occurred and is continuing, the Commissionaires to deliver,
in each case to the Administrative Agent all such Collateral Documents as are
requested by the Administrative Agent, together with appropriate corporate
resolutions and other corporate documentation (including, to the extent
requested by the Administrative Agent, legal opinions and such other documents
as shall be reasonably requested to perfect the Liens under the Collateral
Documents) in each case in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, and in a manner that the Administrative
Agent shall be reasonably satisfied that the Administrative Agent has a first
priority perfected pledge of or charge over the Collateral related thereto,
subject only to Relevant Permitted Liens.
ARTICLE VI
Negative Covenants
          Until the principal of and interest on each Loan and all fees payable
hereunder have been paid in full, the Borrower covenants and agrees with the
Lenders that:
          SECTION 6.01. Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) the Secured Obligations and any other Indebtedness created under the
Loan Documents;

39



--------------------------------------------------------------------------------



 



     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
to the Disclosure Letter and extensions, renewals and replacements of any such
Indebtedness that do not increase the then outstanding principal amount thereof;
     (c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Subsidiary to any Loan Party, (iii) any Subsidiary that is not a Loan Party to
any other Subsidiary that is not a Loan Party and (iv) any Loan Party to any
Subsidiary that is not a Loan Party, if permitted under Section 6.04(d);
     (d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
     (e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvements of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
(and additions, accessions, parts, improvement and attachments thereto and the
proceeds thereof) prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the then outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 120 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $25,000,000 at any
time outstanding; and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
     (f) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) shall not exceed $10,000,000 at any
time outstanding and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
     (g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of letters of credit, bank guarantees and bankers’ acceptances;
     (h) Subordinated Indebtedness in an aggregate principal amount not to
exceed $20,000,000 at any time outstanding;
     (i) Indebtedness in respect of Swap Agreements permitted under
Section 6.05; and
     (j) other Indebtedness in an aggregate principal amount not exceeding
$20,000,000 at any time outstanding.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now

40



--------------------------------------------------------------------------------



 



owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 to the Disclosure
Letter; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
     (d) Liens on fixed or capital assets (and additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 120 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such security interests shall not apply to any
other property or assets of the Borrower or any Subsidiary;
     (e) customary bankers’ Liens and rights of setoff arising by operation of
law or contract and incurred on deposits made in the ordinary course of
business; and
     (f) Liens created under the Collateral Documents.
          SECTION 6.03. Fundamental Changes and Sales of Assets. (a) The
Borrower will not, and will not permit any Subsidiary to, merge into,
consolidate with, or otherwise be acquired by, any other Person, or permit any
other Person to merge into, consolidate with, or otherwise be acquired by, it,
or sell, transfer, lease or otherwise dispose (including pursuant to a Sale and
Leaseback Transaction) of (in one transaction or in a series of transactions)
any of its assets (other than (1) sales, leases, transfers or other dispositions
of inventory in the ordinary course of business, (2) sales or dispositions of
obsolete, damaged or worn-out or surplus equipment disposed of in the ordinary
course of business, (3) non-exclusive licenses of intellectual property, (4) the
granting of Liens permitted under Section 6.02, (5) the surrender or

41



--------------------------------------------------------------------------------



 



waiver of litigation rights or settlement, release or surrender of tort or other
litigation claims of any kind, and (6) dispositions of cash and cash
equivalents), or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or here-after acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) the
Borrower and its Subsidiaries may enter into and consummate Permitted
Acquisitions, (ii) any Subsidiary may merge into a Loan Party in a transaction
in which the surviving entity is such Loan Party (provided that any such merger
involving the Borrower must result in the Borrower as the surviving entity),
(iii) any wholly owned Subsidiary may merge into or consolidate with any wholly
owned Subsidiary in a transaction in which the surviving entity is a wholly
owned Subsidiary and no Person other than the Borrower or a wholly owned
Subsidiary receives any consideration, provided that if any such merger
described in this clause (iii) shall involve a Loan Party, the surviving entity
of such merger shall be a Loan Party, (iv) any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to a Loan Party or any wholly owned
Subsidiary pursuant to a transaction not otherwise prohibited under this
Agreement, (v) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (vi) the Borrower or any Subsidiary may otherwise sell, transfer, lease or
dispose (including pursuant to a Sale and Leaseback Transaction) of its assets
(other than all or substantially all of the assets of the Dutch Pledgor) so long
as the assets sold or disposed by the Borrower and its Subsidiaries in any
fiscal year do not exceed, in the aggregate, $20,000,000.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.
          (c) The Borrower will not, and will not permit any of its Subsidiaries
to, change its fiscal year to end on a day other than as such fiscal year end is
currently determined or change the Borrower’s method of determining fiscal
quarters.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:
          (a) Permitted Investments;
          (b) Permitted Acquisitions;
          (c) investments by the Borrower existing on the date hereof in the
capital stock of its Subsidiaries;

42



--------------------------------------------------------------------------------



 



          (d) investments, loans or advances made by the Borrower to any
Subsidiary and made by any Subsidiary to the Borrower or any other Subsidiary
(provided that (A) not more than an aggregate of $10,000,000 in investments,
loans, advances or capital contributions (other than payments of commissions to
Commissionaires) may be made and remain outstanding, during the term of this
Agreement, by Loan Parties to Persons which are not Loan Parties, (B) not more
than an aggregate of $50,000,000 in payments of commissions may be outstanding
at any time during the term of this Agreement by Loan Parties to Commissionaires
and (C) payments to Commissionaires for value added taxes owed by such
Commissionaire for receivables transferred to the Dutch Pledgor may be made);
          (e) Guarantees constituting Indebtedness permitted by Section 6.01;
          (f) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (g) receivables owing to the Borrower or a Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided that such trade terms may
include such concessionary trade terms as the Borrower or any such Subsidiary
deems reasonable under the circumstances;
          (h) investments consisting of Equity Interests, obligations,
securities or other property received in settlement of delinquent accounts in
the ordinary course of business and owing to the Borrower or any Subsidiary or
in satisfaction of judgments;
          (i) investments in payroll, travel and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business;
          (j) loans or advances to employees made in the ordinary course of
business of the Borrower or a Subsidiary not exceeding $2,000,000 in the
aggregate outstanding at any one time;
          (k) Guarantees by the Borrower and the Subsidiaries of leases entered
into by any Subsidiary as lessee;
          (l) investments in the form of Swap Agreements permitted under
Section 6.05;
          (m) investments consisting of deposit and securities accounts
maintained in the ordinary course of business;
          (n) investments acquired by Borrower or any of its Subsidiaries (i) in
exchange for any other investment held by Borrower or such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such investment, or (ii) as a result of a
foreclosure by Borrower or any of its Subsidiaries with respect to any secured
investment or other transfer of title with respect to any secured investment in
default;
          (o) Indebtedness permitted under Section 6.01(c)(i), (ii) or (iii);
and

43



--------------------------------------------------------------------------------



 



          (p) other investments in an aggregate amount, as valued at the time
each such investment is made, not exceeding $15,000,000 in the aggregate for all
such investments made from and after the Effective Date.
          SECTION 6.05. Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests or Subordinated Indebtedness of the Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
          SECTION 6.06. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its capital stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for current or former management, directors or employees
of the Borrower and its Subsidiaries and (d) Borrower may declare and pay the
dividend contemplated by Section 5.08.
          SECTION 6.07. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.06, any Indebtedness permitted by Section 6.01 and any investment
permitted by Section 6.04, (d) to pay customary fees and reimburse out-of-pocket
expenses of directors or (e) as set forth on the Disclosure Letter.
          SECTION 6.08. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 to the Disclosure Letter (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of assets or of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to such assets or such Subsidiary that

44



--------------------------------------------------------------------------------



 



are to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses, joint venture agreements and other agreements
entered into in the ordinary course of business restricting the assignment
thereof.
          SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents. Furthermore, the Borrower will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:
     (a) increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;
     (b) shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;
     (c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
     (d) increases the rate of interest accruing on such Indebtedness;
     (e) provides for the payment of additional fees or increases existing fees;
     (f) amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
     (g) amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Borrower, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.
          SECTION 6.10. Financial Covenants.

45



--------------------------------------------------------------------------------



 



     (a) The Borrower will not permit the Liquidity Ratio to be less than 1.0 to
1.0.
     (b) The Borrower will not permit the Leverage Ratio to be greater than 2.5
to 1.0; provided that this Section 6.10(b) shall cease to apply upon the
repayment in full in cash of the Tranche B Term Loans.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
     (c) any written representation or warranty made or deemed made by or on
behalf of any Loan Party in or in connection with Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any written report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;
     (d) (i) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s existence), 5.08, 5.09 or 5.10 or in Article VI or (ii) any Loan
Document shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or the Borrower or any Subsidiary
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document or any of its obligations thereunder or any Lien in favor of the
Administrative Agent under the Loan Documents shall not have the priority
contemplated by the Loan Documents, subject to Relevant Permitted Liens;
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of the Required
Lenders);
     (f) the Borrower or any Subsidiary shall fail to make any payment of
principal or interest in respect of any Material Indebtedness, when and as the
same shall become due and payable after giving effect to any applicable grace
period;

46



--------------------------------------------------------------------------------



 



     (g) with respect to any Material Indebtedness, any event or condition
occurs that results in such Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) the Parent, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
     (j) the Parent, the Borrower or any Material Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $40,000,000 (to the extent not covered by a creditworthy insurer)
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor holding a judgment in excess of
$40,000,000 to attach or levy upon any assets of the Borrower or any Subsidiary
to enforce any such judgment;
     (l) an ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or
     (m) a Change in Control shall occur;

47



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to the Parent or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take the following actions, at the same or different times: declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Secured Obligations accrued under the Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Parent or the Borrower described in clause (h) or (i) of
this Article, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Secured Obligations accrued under the
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the Uniform Commercial Code (as in effect from time to time in
the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests under
any of the Collateral Documents) and the Netherlands Civil Code.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth herein, the Administrative Agent

48



--------------------------------------------------------------------------------



 



shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent..
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for one or more of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank.

49



--------------------------------------------------------------------------------



 



Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          None of the Lenders, if any, identified in this Agreement as a
Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
          Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
          In its capacity, the Administrative Agent is a “representative” of the
Holders of Secured Obligations within the meaning of the term “secured party” as
defined in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such

50



--------------------------------------------------------------------------------



 



documents. Each Lender agrees that no Holder of Secured Obligations (other than
the Administrative Agent) shall have the right individually to seek to realize
upon the security granted by any Collateral Document, it being understood and
agreed that such rights and remedies may be exercised solely by the
Administrative Agent for the benefit of the relevant Holders of Secured
Obligations upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the relevant
Holders of Secured Obligations any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the relevant Holders of Secured Obligations. The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) upon termination of the Commitments and payment and satisfaction
of all of the Secured Obligations (other than contingent indemnity obligations
and Secured Obligations in respect of Swap Agreements) at any time arising under
or in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the relevant Holders of Secured Obligations herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
          The Administrative Agent is hereby authorized to execute and deliver
any documents necessary or appropriate to create and perfect the rights of
pledge for the benefit of the relevant Holders of Secured Obligations, including
a right of pledge with respect to the assets and other interests of the Dutch
Pledgor (including without limitation the Dutch Pledge Agreement, a “Dutch
Pledge”). Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Borrower or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will —
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application — be deemed a
satisfaction of a pro

51



--------------------------------------------------------------------------------



 



rata portion of the corresponding amounts of the Secured Obligations, and any
payment to the Holders of Secured Obligations in satisfaction of the Secured
Obligations shall — conditionally upon such payment not subsequently being
avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, preference, liquidation or similar laws of general
application — be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its contractual relationship under the Parallel Debt, including all of its
rights and obligations thereunder, is transferred to the successor
Administrative Agent.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at 495 East Java Drive, Sunnyvale, California
94089, Attention of Steve Gomo, Chief Financial Officer (Telecopy No.
(408) 822-4412), with a copy to 495 East Java Drive, Sunnyvale, California
94089, Attention of Christopher Afarian (Telecopy No. (408) 822-4455);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, 10 South Dearborn, 19th Floor, Chicago, Illinois 60603, Attention
of Deborah Turner (Telecopy No. (312) 385-7096), with a copy to JPMorgan Chase
Bank, National Association, 560 Mission Street, 18th Floor, San Francisco,
California 94105, Attention of Alex McKindra (Telecopy No. (415) 315-8483) and
JPMorgan Chase Bank, National Association, 277 Park Avenue, 16th Floor, New
York, New York 10172, Attention of Anthony Galea (Telecopy No. (866) 682-7113);
and
     (iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other

52



--------------------------------------------------------------------------------



 



communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) reduce the principal amount of any Loan or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (ii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iii) change
Section 2.18(c) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(iv) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder or (v) release all or substantially
all of the Subsidiary Guarantors from, their respective obligations under the
Subsidiary Guaranty or release all or substantially all of the Collateral,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the

53



--------------------------------------------------------------------------------



 



Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
          (b) The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability of the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory to the extent any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, the Loan Documents or any agreement or instrument contemplated thereby, the
Transactions, any Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors

54



--------------------------------------------------------------------------------



 



and assigns permitted hereby, Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of the Administrative Agent and (so long as no
Event of Default has occurred and is continuing or the assignment is to a Person
other than a Lender, an Affiliate of a Lender or an Approved Fund) upon
consultation with the Borrower.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Loans of any Class, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless the Administrative Agent
otherwise consents;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Loans;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

55



--------------------------------------------------------------------------------



 



     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), 2.18(e) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and

56



--------------------------------------------------------------------------------



 



directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) and (f) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the

57



--------------------------------------------------------------------------------



 



Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the Secured Obligations now or hereafter
existing held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process; Waiver of Immunity. (a) This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or their respective properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to

58



--------------------------------------------------------------------------------



 



the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law. The Borrower irrevocably designates and
appoints the Parent as its authorized agent, to accept and acknowledge on its
behalf, service of any and all process which may be served in any suit, action
or proceeding of the nature referred to in Section 9.09(b) in any federal or New
York State court sitting in New York City. Said designation and appointment
shall be irrevocable by the Borrower until all Loans, all interest thereon and
all other amounts payable by the Borrower hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof. The Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Parent as provided in this Section 9.09(d). The Borrower irrevocably waives, to
the fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon the Borrower in any such suit, action
or proceeding and shall, to the fullest extent permitted by law, be taken and
held to be valid and personal service upon and personal delivery to the
Borrower. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
          (e) To the extent that the Borrower may be or become entitled to claim
for itself or its property any immunity on the ground of sovereignty or the like
from suit, court jurisdiction, attachment prior to judgment, attachment in aid
of execution of a judgment or execution of a judgment, and to the extent that in
any such jurisdiction there may be attributed such an immunity (whether or not
claimed), the Borrower hereby irrevocably agrees not to claim and hereby
irrevocably waives such immunity with respect to its obligations under the Loan
Documents.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

59



--------------------------------------------------------------------------------



 



          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) on a need to know
basis to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and
their respective obligations, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or any agreement contemplated by clause (f) of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower, the Parent, any Subsidiary or their respective
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER

60



--------------------------------------------------------------------------------



 



AND ITS AFFILIATES, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES) AND ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS
TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
[Signature Pages Follow]

61



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  NETWORK APPLIANCE GLOBAL LTD., as the Borrower    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually as a
Lender and as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                              TRANCHE A   TRANCHE B         TERM LOAN   TERM
LOAN   TOTAL LENDER   COMMITMENT   COMMITMENT   COMMITMENT
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
  $ 220,000,000     $ 80,000,000     $ 300,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

                 
1.
  Assignor:            
 
     
 
       
 
               
2.
  Assignee:            
 
     
 
                [and is an Affiliate/Approved Fund of [identify Lender]1]
 
                3.   Borrower(s):   Network Appliance Global Ltd.    
 
     
 
 
                4.   Administrative Agent:   JPMorgan Chase Bank, National
Association, as the administrative agent under the Loan Agreement

 

1 Select as applicable.

 



--------------------------------------------------------------------------------



 



              5.   Loan Agreement:   The Loan Agreement dated as of March 31,
2006 among Network Appliance Global Ltd., the Lenders parties thereto and
JPMorgan Chase Bank, National Association, as Administrative Agent
 
           
6.
  Assigned Interest:        

          Aggregate Amount of         Commitment/Loans for all   Amount of
Commitment/   Percentage Assigned of Lenders   Loans Assigned  
Commitment/Loans2
$
  $   %
$
  $   %
$
  $   %

Effective Date:                      ___, 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:                  
 
      Title:    
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:                  
 
      Title:    

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2



--------------------------------------------------------------------------------



 



          Consented to and Accepted:    
 
        JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative
Agent    
 
       
By:
       
 
       
 
  Title:    

3



--------------------------------------------------------------------------------



 



ANNEX 1
[                    ]1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
satisfies the requirements, if any, specified in the Loan Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Loan Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Loan Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 

1 Describe Loan Agreement at option of Administrative Agent.

 



--------------------------------------------------------------------------------



 



          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF OPINION OF BORROWER’S BERMUDA COUNSEL
[ATTACHED]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF OPINION OF LOAN PARTIES’ U.S. COUNSEL
[ATTACHED]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF OPINION OF LOAN PARTIES’ DUTCH COUNSEL
[ATTACHED]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-4
FORM OF OPINION OF LOAN PARTIES’ CYPRUS COUNSEL
[ATTACHED]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LIST OF CLOSING DOCUMENTS
NETWORK APPLIANCE GLOBAL LTD.
CREDIT FACILITIES
March 31, 2006
LIST OF CLOSING DOCUMENTS1
A. LOAN DOCUMENTS

1.   Loan Agreement (the “Loan Agreement”) by and among Network Appliance Global
Ltd., an exempted company incorporated with limited liability under the laws of
Bermuda (the “Borrower”), the institutions from time to time parties thereto as
Lenders (the “Lenders”) and JPMorgan Chase Bank, National Association, in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing term loan facilities to the Borrower from
the Lenders in an aggregate principal amount of $300,000,000.

EXHIBITS

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B-1
  —   Form of Opinion of Borrower’s Bermuda Counsel
Exhibit B-2
  —   Form of Opinion of Loan Parties’ U.S. Counsel
Exhibit B-3
  —   Form of Opinion of Loan Parties’ Dutch Counsel
Exhibit B-4
  —   Form of Opinion of Loan Parties’ Cyprus Counsel
Exhibit C
  —   List of Closing Documents
Exhibit D
  —   Form of Subsidiary Guaranty
Exhibit E
  —   Form of Pledge Agreement
Exhibit F
  —   Form of Control Agreement
Exhibit G
  —   Margin Requirements
Exhibit H
  —   Form of Compliance Certificate

2.   Disclosure Letter executed by the Borrower in favor of the Administrative
Agent and the Lenders.

 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Loan Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Loan
Parties and/or Loan Parties’ counsel

 



--------------------------------------------------------------------------------



 



3.   Guaranty executed by the initial Subsidiary Guarantors (collectively with
the Borrower, the “Loan Parties”) in favor of the Administrative Agent.   4.  
Pledge Agreement executed by the Borrower in favor of the Administrative Agent.
  5.   Tri-Party Control Agreement executed by the Borrower, the Administrative
Agent and J.P. Morgan Securities Inc.   6.   Dutch Pledge of Receivables
executed by the Dutch Pledgor in favor of the Administrative Agent.

B. CORPORATE DOCUMENTS

7.   Certificate of a Director, Secretary, Assistant Secretary or other duly
appointed and authorized officer of each Loan Party certifying (i) that there
have been no changes in the Certificate of Incorporation or other charter
document of such Loan Party, as attached thereto and as certified as of a recent
date by the Registrar of Companies or Secretary of State (or analogous
governmental entity) of the jurisdiction of its incorporation or organization,
since the date of the certification thereof by such registrar of companies or
secretary of state, (ii) the Memorandum and Articles of Incorporation, By-Laws
or other applicable organizational or constitutional document, as attached
thereto, of such Loan Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors or other governing body of such Loan
Party authorizing the execution, delivery and performance of each Loan Document
to which it is a party, and (iv) the names and true signatures of the incumbent
officers of each Loan Party authorized to sign the Loan Documents to which it is
a party, and (in the case of the Borrower) authorized to request a Borrowing
under the Loan Agreement.   8.   Good Standing Certificate for each Loan Party
from the Registrar of Companies or Secretary of State (or analogous governmental
entity) of the jurisdiction of its organization.

2



--------------------------------------------------------------------------------



 



C. OPINIONS

9.   Opinion of Appleby Spurling Hunter, Bermuda counsel for the Borrower.   10.
  Opinion of Wilson Sonsini Goodrich & Rosati, U.S. counsel for the Loan
Parties.   11.   Opinion of Kennedy Van der Laan, Dutch counsel for the Loan
Parties.   12.   Opinion of Chrysses Demetriades & Co, Cyprus counsel for the
Loan Parties.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

13.   A Certificate signed by a member of the Board of Directors (including
without limitation the Financial Officer) of the Borrower certifying the
following: (i) all of the representations and warranties of the Borrower set
forth in the Loan Agreement are true and correct and (ii) no Default has
occurred and is then continuing.

3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SUBSIDIARY GUARANTY
GUARANTY
          THIS GUARANTY (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of the 31st day of
March, 2006, by and among each of the undersigned (the “Initial Guarantors” and
along with any additional Subsidiaries of the Borrower which become parties to
this Guaranty by executing a supplement hereto in the form attached as Annex I,
the “Guarantors”) in favor of the Administrative Agent, for the ratable benefit
of the Holders of Secured Obligations (as defined below), under the Loan
Agreement referred to below.
WITNESSETH
          WHEREAS, NETWORK APPLIANCE GLOBAL LTD., an exempted company
incorporated with limited liability under the laws of Bermuda (the “Borrower”),
the institutions from time to time parties thereto as lenders (the “Lenders”),
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as contractual
representative (the “Administrative Agent”) for itself and the other Lenders,
have entered into a certain Loan Agreement dated as of March 31, 2006 (as the
same may be amended, modified, supplemented and/or restated, and as in effect
from time to time, the “Loan Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to the Borrower;
          WHEREAS, it is a condition precedent to the extension of credit by the
Lenders under the Loan Agreement that each of the Guarantors (constituting all
of the Subsidiaries of the Borrower required to execute this Guaranty pursuant
to Section 5.09 of the Loan Agreement) execute and deliver this Guaranty,
whereby each of the Guarantors shall guarantee the payment when due of all
Secured Obligations; and
          WHEREAS, in consideration of the direct and indirect financial and
other support that the Borrower has provided, and such direct and indirect
financial and other support as the Borrower may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Loan Agreement, each of the Guarantors is willing to guarantee
the Secured Obligations of the Borrower;
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
          SECTION 1. Definitions. Terms defined in the Loan Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

 



--------------------------------------------------------------------------------



 



          SECTION 2. Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants that:
     (A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.
     (B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     (C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
material instrument or material agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its property, is
bound, or (ii) conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on its property
pursuant to the terms of, any such indenture, material instrument or material
agreement (other than any Loan Document). No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by it, is required to be obtained by it in connection with the
execution, delivery and performance by it of, or the legality, validity, binding
effect or enforceability against it of, this Guaranty.
          In addition to the foregoing, each of the Guarantors covenants that,
so long as any Lender has any Commitment outstanding under the Loan Agreement or
any amount payable under the Loan Agreement or any other Guaranteed Obligations
(as defined below) shall remain unpaid, it will, and, if necessary, will enable
the Borrower to, fully comply with those covenants and agreements of the
Borrower applicable to such Guarantor set forth in the Loan Agreement.

2



--------------------------------------------------------------------------------



 



          SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Loan Agreement, (ii) all obligations of the Borrower owing to
any Lender or any affiliate of any Lender under any Swap Agreement, (iii) all
other amounts payable by the Borrower or any of its Subsidiaries under the Loan
Agreement, any Swap Agreement and the other Loan Documents and (iv) the punctual
and faithful performance, keeping, observance, and fulfillment by the Borrower
of all of the agreements, conditions, covenants, and obligations of the Borrower
contained in the Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations” and the holders from time to time
of the Guaranteed Obligations being referred to collectively as the “Holders of
Secured Obligations”). Upon (x) the failure by the Borrower or any of its
Affiliates, as applicable, to pay punctually any such amount or perform such
obligation, and (y) such failure continuing beyond any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Loan Agreement, any Swap Agreement or the relevant Loan
Document, as the case may be. Each of the Guarantors hereby agrees that this
Guaranty is an absolute, irrevocable and unconditional guaranty of payment and
is not a guaranty of collection.
          SECTION 4. Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:
     (A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
     (B) any modification or amendment of or supplement to the Loan Agreement,
any Swap Agreement or any other Loan Document, including, without limitation,
any such amendment which may increase the amount of, or the interest rates
applicable to, any of the Secured Obligations guaranteed hereby;
     (C) any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

3



--------------------------------------------------------------------------------



 



     (D) any change in the corporate, partnership or other existence, structure
or ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;
     (E) the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Secured
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
     (F) the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against the Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Loan Agreement, any Swap
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
the Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;
     (G) the failure of the Administrative Agent to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;
     (H) the election by, or on behalf of, any one or more of the Holders of
Secured Obligations, in any proceeding instituted under Chapter 11 of Title 11
of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;
     (I) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
     (J) the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Holders of Secured Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;
     (K) the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
     (L) any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of

4



--------------------------------------------------------------------------------



 



Secured Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder except as provided
in Section 5.
          SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In
Certain Circumstances. Each of the Guarantors’ obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations (other than
contingent indemnity obligations and Guaranteed Obligations in respect of Swap
Agreements) shall have been paid in full in cash. If at any time any payment of
the principal of or interest on any Loan or any other amount payable by the
Borrower or any other party under the Loan Agreement, any Swap Agreement or any
other Loan Document is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of the Borrower or otherwise, each
of the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated but if currency control or exchange regulations are imposed in the
country which issues such currency with the result such currency (the “Original
Currency”) no longer exists or the relevant Guarantor is not able to make
payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations. As used herein, “Dollar Amount” of any currency means the
equivalent in such currency of such amount of dollars, most recently calculated
by the Administrative Agent on the basis of the arithmetical mean of the buy and
sell spot rates of exchange of the Administrative Agent for such currency on the
London market.
          SECTION 6. General Waivers; Additional Waivers.
     (A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
     (B) Additional Waivers. Notwithstanding anything herein to the contrary,
each of the Guarantors hereby absolutely, unconditionally, knowingly, and
expressly waives:
     (i) any right it may have to revoke this Guaranty as to future indebtedness
under the Loan Documents;
     (ii) (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of

5



--------------------------------------------------------------------------------



 



Administrative Agent and Holders of Secured Obligations to ascertain the amount
of the Guaranteed Obligations at any reasonable time; (d) notice of any adverse
change in the financial condition of the Borrower or of any other fact that
might increase such Guarantor’s risk hereunder; (e) notice of presentment for
payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (f) notice of any Default or Event of Default; and (g) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;
     (iii) its right, if any, to require the Administrative Agent and the other
Holders of Secured Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Secured Obligations has or may have against, the other Guarantors or any third
party, or against any Collateral provided by the other Guarantors, or any third
party; and each Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;
     (iv) (a) any rights to assert against the Administrative Agent and the
other Holders of Secured Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Secured Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Secured Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Secured
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Secured Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Secured Obligations’ intervention or omission;
or the acceptance by the Administrative Agent and the other Holders of Secured
Obligations of anything in partial satisfaction of the Guaranteed Obligations;
and (d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder; and
     (v) any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Secured Obligations; or (b) any election by the Administrative
Agent and the other Holders of Secured Obligations under Section 1111(b) of
Title 11 of the United States

6



--------------------------------------------------------------------------------



 



Code entitled “Bankruptcy”, as now and hereafter in effect (or any successor
statute), to limit the amount of, or any collateral securing, its claim against
the Guarantors.
          SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
     (A) Subordination of Subrogation. Until the Guaranteed Obligations (other
than contingent indemnity obligations and Guaranteed Obligations in respect of
Swap Agreements) have been indefeasibly paid in full in cash, the Guarantors
(i) shall have no right of subrogation with respect to such Guaranteed
Obligations and (ii) waive any right to enforce any remedy which the Holders of
Secured Obligations or the Administrative Agent now have or may hereafter have
against the Borrower, any endorser or any guarantor of all or any part of the
Guaranteed Obligations or any other Person, and, until the Guaranteed
Obligations (other than contingent indemnity obligations and Guaranteed
Obligations in respect of Swap Agreements) have been indefeasibly paid in full
in cash, the Guarantors waive any benefit of, and any right to participate in,
any security or collateral given to the Holders of Secured Obligations and the
Administrative Agent to secure the payment or performance of all or any part of
the Guaranteed Obligations or any other liability of the Borrower to the Holders
of Secured Obligations. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations (other than contingent indemnity obligations and
Guaranteed Obligations in respect of Swap Agreements) and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations (other than contingent indemnity obligations and
Guaranteed Obligations in respect of Swap Agreements) are indefeasibly paid in
full in cash. Each Guarantor acknowledges and agrees that this subordination is
intended to benefit the Administrative Agent and the other Holders of Secured
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Secured Obligations and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 7(a).
     (B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations (other than contingent indemnity
obligations and Guaranteed Obligations in respect of Swap Agreements); provided
that, as long as no Event of Default has occurred and is continuing, such
Guarantor may receive payments of principal and interest from any Obligor with
respect to Intercompany Indebtedness. Notwithstanding any right of any Guarantor
to ask, demand, sue for, take or receive any payment from any Obligor, all

7



--------------------------------------------------------------------------------



 



rights, liens and security interests of such Guarantor, whether now or hereafter
arising and howsoever existing, in any assets of any other Obligor shall be and
are subordinated to the rights of the Holders of Secured Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
(other than contingent indemnity obligations and Guaranteed Obligations in
respect of Swap Agreements) shall have been fully paid and satisfied (in cash)
and all financing arrangements pursuant to any Loan Document have been
terminated. If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations (other than contingent indemnity obligations and
Guaranteed Obligations in respect of Swap Agreements) shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations (other than
contingent indemnity obligations and Guaranteed Obligations in respect of Swap
Agreements) and the termination of all financing arrangements pursuant to any
Loan Document among the Borrower and the Holders of Secured Obligations, such
Guarantor shall receive and hold the same in trust, as trustee, for the benefit
of the Holders of Secured Obligations and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Holders of Secured Obligations,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Secured Obligations. If
any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees that
until the Guaranteed Obligations (other than the contingent indemnity
obligations and Guaranteed Obligations in respect of Swap Agreements) have been
paid in full (in cash) and satisfied and all financing arrangements pursuant to
any Loan Document among the Borrower and the Holders of Secured Obligations have
been terminated, except as otherwise permitted by the Loan Agreement, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent) any claim any such Guarantor has or may have against any Obligor.
          SECTION 8. Contribution with Respect to Guaranteed Obligations.

8



--------------------------------------------------------------------------------



 



     (A) To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations (other
than contingent indemnity obligations and Guaranteed Obligations in respect of
Swap Agreements) satisfied by such Guarantor Payment in the same proportion as
such Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Guarantors as determined immediately prior to the making
of such Guarantor Payment, then, following indefeasible payment in full in cash
of the Guaranteed Obligations (other than contingent indemnity obligations and
Guaranteed Obligations in respect of Swap Agreements) and termination of the
Loan Agreement, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
     (B) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
     (C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
     (D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
     (E) The rights of the indemnifying Guarantors against other Guarantors
under this Section 8 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations (other than contingent indemnity obligations and
Guaranteed Obligations in respect of Swap Agreements) in cash and the
termination of the Loan Agreement.
          SECTION 9. Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower under the Loan Agreement, any Swap
Agreement or any other Loan Document is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Loan Agreement, any Swap Agreement or any
other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent.

9



--------------------------------------------------------------------------------



 



          SECTION 10. Notices. All notices, requests and other communications to
any party hereunder shall be given in the manner prescribed in Article IX of the
Loan Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Loan Agreement or such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such
Article IX.
          SECTION 11. No Waivers. No failure or delay by the Administrative
Agent or any other Holder of Secured Obligations in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Loan Agreement, any Swap Agreement and the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
          SECTION 12. Successors and Assigns. This Guaranty is for the benefit
of the Administrative Agent and the other Holders of Secured Obligations and
their respective successors and permitted assigns; provided, that no Guarantor
shall have any right to assign its rights or obligations hereunder without the
consent of the Required Lenders, and any such assignment in violation of this
Section 12 shall be null and void; and in the event of an assignment of any
amounts payable under the Loan Agreement, any Swap Agreement or the other Loan
Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.
          SECTION 13. Changes in Writing. Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent
with the consent of the Required Lenders under the Loan Agreement.
          SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
          SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.
     (A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR

10



--------------------------------------------------------------------------------



 



RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY
GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW
YORK.
     (B) EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”)
IRREVOCABLY DESIGNATES AND APPOINTS THE BORROWER, AS ITS AUTHORIZED AGENT, TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY
BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE
(A) ABOVE. SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH
FOREIGN GUARANTOR UNTIL ALL GUARANTEED OBLIGATIONS PAYABLE BY SUCH FOREIGN
GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN
FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF. EACH FOREIGN
GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR
PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE BY SERVICE OF PROCESS
UPON THE BORROWER AS PROVIDED IN THIS CLAUSE (B); PROVIDED THAT, TO THE EXTENT
LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY
REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO
THE BORROWER OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE
GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE
BORROWER). EACH FOREIGN GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH
MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON SUCH FOREIGN GUARANTOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD
TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN
GUARANTOR. NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

11



--------------------------------------------------------------------------------



 



     (C) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM (OTHER THAN ANY COMPULSORY COUNTERCLAIM) RELATED TO THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY IN SUCH ACTION.
     (D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.
          SECTION 16. No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty. In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.
          SECTION 17. Taxes, Expenses of Enforcement, etc.
          (A) Taxes.
          (i) All payments by any Guarantor to or for the account of any Lender,
the Administrative Agent or any other Holder of Secured Obligations hereunder or
under any promissory note shall be made free and clear of and without deduction
for any and all Taxes (other than Excluded Taxes). If any Guarantor shall be
required by law to deduct any Taxes (other than Excluded Taxes) from or in
respect of any sum payable hereunder to any Lender, the Administrative Agent or
any other Holder of Secured Obligations, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 17(A)) such Lender, the
Administrative Agent or any other Holder of Secured Obligations (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Guarantor shall make such deductions, (c) such
Guarantor shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

12



--------------------------------------------------------------------------------



 



          (ii) In addition, the Guarantors hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any promissory note or from the execution or delivery of, or otherwise with
respect to, this Guaranty or any promissory note (“Other Taxes”).
          (iii) The Guarantors hereby agree to indemnify the Administrative
Agent, each Lender and any other Holder of Secured Obligations for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 17(A)) paid by the
Administrative Agent, such Lender or such other Holder of Secured Obligations
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. Payments due under this indemnification shall be made
within thirty (30) days of the date the Administrative Agent, such Lender or
such other Holder of Secured Obligations makes demand therefor.
          (iv) By accepting the benefits hereof, each Lender agrees that it will
comply with Section 2.17(e) of the Loan Agreement.
     (B) Expenses of Enforcement, Etc. Subject to the terms of the Loan
Agreement, after the occurrence and during the continuance of an Event of
Default under the Loan Agreement, the Lenders shall have the right at any time
to direct the Administrative Agent to commence enforcement proceedings with
respect to the Guaranteed Obligations. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Secured Obligations for any
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Administrative Agent and the other
Holders of Secured Obligations, which attorneys may be employees of the
Administrative Agent or the other Holders of Secured Obligations) paid or
incurred by the Administrative Agent or any other Holder of Secured Obligations
in connection with the collection and enforcement of amounts due under the Loan
Documents, including without limitation this Guaranty. The Administrative Agent
agrees to distribute payments received from any of the Guarantors hereunder to
the other Holders of Secured Obligations on a pro rata basis for application in
accordance with the terms of the Loan Agreement.
          SECTION 18. Setoff. At any time after all or any part of the
Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Secured Obligations (including the Administrative
Agent) may, without notice to any Guarantor and regardless of the acceptance of
any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Loan Agreement toward the payment of all or any
part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Secured Obligations or the Administrative Agent to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Secured Obligations (including the Administrative Agent) or any of their
respective affiliates.

13



--------------------------------------------------------------------------------



 



          SECTION 19. Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Secured Obligations (including the Administrative Agent) shall have any duty
to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Secured
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Secured Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Secured Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.
          SECTION 20. Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
          SECTION 21. Merger. This Guaranty represents the final agreement of
each of the Guarantors with respect to the matters contained herein and may not
be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between the Guarantor and any Holder of Secured
Obligations (including the Administrative Agent).
          SECTION 22. Headings. Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.
          SECTION 23. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Guarantor
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Guarantor in respect of any sum due hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by any Holder of Secured
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Secured Obligations
(including the Administrative Agent), as the case may be, may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Holder of Secured Obligations (including the
Administrative Agent), as the case may be, in the specified currency, each

14



--------------------------------------------------------------------------------



 



Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Holder of Secured Obligations (including the Administrative Agent), as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Holder of Secured
Obligations (including the Administrative Agent), as the case may be, in the
specified currency and (b) amounts shared with other Holders of Secured
Obligations as a result of allocations of such excess as a disproportionate
payment to such other Holder of Secured Obligations under Section 2.18 of the
Loan Agreement, such Holder of Secured Obligations (including the Administrative
Agent), as the case may be, agrees, by accepting the benefits hereof, to remit
such excess to such Guarantor.
Remainder of Page Intentionally Blank.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty
to be duly executed by its authorized officer as of the day and year first above
written.

                  [INITIAL GUARANTORS TO COME]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

16



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first written above:

          JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
       
By:
       
Name:
 
 
   
Title:
       

17



--------------------------------------------------------------------------------



 



ANNEX I TO GUARANTY
          Reference is hereby made to the Guaranty (the “Guaranty”) made as of
the 31st day of March, 2006 by and among [INITIAL GUARANTORS] (the “Initial
Guarantors” and along with any additional Subsidiaries of the Borrower, which
become parties thereto and together with the undersigned, the “Guarantors”) in
favor of the Administrative Agent, for the ratable benefit of the Holders of
Secured Obligations, under the Loan Agreement. Capitalized terms used herein and
not defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company], agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.
          IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Guaranty as of this                      day of
                    , 20___.

                  [NAME OF NEW GUARANTOR]    
 
           
 
  By:        
 
  Its:  
 
   

18



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF PLEDGE AGREEMENT
(JPMORGANCHASE LOGO) [f21341f2134101.gif]
PLEDGE AGREEMENT
          THIS PLEDGE AGREEMENT (this “Agreement”) is made as of the 31st day of
March, 2006, by NETWORK APPLIANCE GLOBAL LTD., an exempted company incorporated
with limited liability under the laws of Bermuda (the “undersigned” or the
“Borrower”), in favor of the Administrative Agent, for the ratable benefit of
the Holders of Secured Obligations, under the Loan Agreement referred to below.
Terms defined in the Loan Agreement (as hereinafter defined) and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.
WITNESSETH
          WHEREAS, the Borrower, the institutions from time to time parties
thereto as lenders (the “Lenders”), and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually and in its capacity as contractual representative (the
“Administrative Agent”) for itself and the other Lenders, have entered into a
certain Loan Agreement dated as of March 31, 2006 (as the same may be amended,
modified, supplemented and/or restated, and as in effect from time to time, the
“Loan Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrower;
          WHEREAS, it is a condition precedent to the extension of credit by the
Lenders under the Loan Agreement that the undersigned execute and deliver this
Agreement as security for certain of its obligations under the Loan Agreement;
and
     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     In consideration of one of more loans, or other financial accommodations
extended by the Lenders (including the Administrative Agent in its individual
capacity), the undersigned and the Administrative Agent agree as follows:
     1. Definitions.
          “Account Assets” means all Deposits, Securities, securities
entitlements and any other assets held in trust, or in any custody, subcustody,
safekeeping, investment management accounts, or other

 



--------------------------------------------------------------------------------



 



accounts of the undersigned with the Administrative Agent or any other
custodian, trustee or Clearing System or held by any Intermediary (all of which
shall be considered “financial assets” under the UCC).
          “Clearing System” means the Depository Trust Company (“DTC”) and such
other clearing or safekeeping system that may from time to time be used in
connection with transactions relating to or the custody of any Securities, and
any depository for any of the foregoing.
          “Collateral” means: (i) the Deposits, Securities and Account Assets
(as defined below) that are listed on Exhibit A; (ii) all additions to, and
proceeds, renewals, investments, reinvestments and substitutions of, the
foregoing, whether or not listed on Exhibit A; (iii) all certificates, receipts
and other instruments evidencing any of the foregoing.
          “Deposits” means the deposits of the undersigned with the
Administrative Agent (whether or not held in trust, or in any custody,
subcustody, safekeeping, investment management accounts, or other accounts of
the undersigned with the Administrative Agent).
          “Liabilities” means all Secured Obligations in respect of the Tranche
A Term Loans and the Swap Agreements, whether now existing or hereafter incurred
or acquired, whether matured or unmatured, liquidated or unliquidated, direct or
indirect, absolute or contingent, primary or secondary, sole, joint, several or
joint and several, secured or unsecured, arising by operation of law or
otherwise arising in connection with the Collateral, this Agreement or any other
Liability Document and all related costs and expenses incurred by the
Administrative Agent.
          “Liability Document” means any Loan Document or any other instrument,
agreement or document evidencing, governing or delivered in connection with the
Liabilities.
          “Securities” means the stocks, bonds and other instruments and
securities, whether or not held in trust or in any custody, subcustody,
safekeeping, investment management accounts or other accounts of the undersigned
with the Administrative Agent or any other custodian, trustee or Clearing System
or held by any party as a financial intermediary or securities intermediary (the
“Intermediary”).
          “UCC” means the Uniform Commercial Code in effect in the State of New
York. Unless the context otherwise requires, all terms used in this Agreement
which are defined in the UCC will have the meanings stated in the UCC.
     2. Grant of Security Interest.
     As security for the payment of all the Liabilities, the undersigned pledges
to the Administrative Agent and grants to the Administrative Agent, in each case
for the ratable benefit of the Holders of Secured Obligations in respect of the
Liabilities, a security interest in and a right of setoff against, the
Collateral.
     3. Agreements of the Undersigned and Rights of the Administrative Agent.
     The undersigned agrees as follows and irrevocably authorizes, upon the
occurrence and during the continuance of an Event of Default (as defined in
Section 7 below), the Administrative Agent to exercise the rights listed below,
at its option, for its own benefit, either in its own name or in the name of the
undersigned, and appoints the Administrative Agent as its attorney-in-fact to
take all action permitted under this Agreement.
     (a) Deposits: The Administrative Agent may: (i) renew the Deposits on terms
and for periods the Administrative Agent deems appropriate; (ii) demand,
collect, and receive payment of any

2



--------------------------------------------------------------------------------



 



monies or proceeds due or to become due under the Deposits; (iii) execute any
instruments required for the withdrawal or repayment of the Deposits; (iv) in
all respects deal with the Deposits as the owner.
     (b) Securities: The Administrative Agent may: (i) transfer to the account
of the Administrative Agent any Securities whether in the possession of, or
registered in the name of, any Clearing System or held otherwise; (ii) transfer
to the account of the Administrative Agent with any Federal Reserve
Administrative Agent any Securities held in book entry form with any such
Federal Reserve Administrative Agent; and (iii) transfer to the name of the
Administrative Agent or its nominee any Securities registered in the name of the
undersigned and held by the Administrative Agent and complete and deliver any
necessary stock powers or other transfer instruments.
     The undersigned grants to the Administrative Agent an irrevocable proxy to
vote any and all Securities and give consents, waivers and ratifications in
connection with those Securities after the occurrence and during the continuance
of an Event of Default.
     All payments, distributions and dividends in securities, property or cash
shall be paid directly to and, at the discretion of the Administrative Agent,
retained by the Administrative Agent and held by it, until applied as provided
in this Agreement, as additional Collateral; provided that interest on Deposits
and Securities and cash dividends on Securities shall be applied in accordance
with Section 2.11(b) of the Loan Agreement.
     (c) General: The Administrative Agent may, in its name, or in the name of
the undersigned: (i) execute and file financing statements under the UCC or any
other filings or notices necessary or desirable to create, perfect or preserve
its security interest, all without notice (except as required by applicable law
and not waivable) and without liability except to account for property actually
received by it and (ii) after the occurrence and during the continuance of an
Event of Default (x) demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for, or make any
compromise or settlement deemed desirable with respect to, any item of the
Collateral (but shall be under no obligation to do so); (y) make any
notification (to the issuer of any certificate or Security, or otherwise,
including giving any notice of exclusive control to the Intermediary) or take
any other action in connection with the perfection or preservation of its
security interest or any enforcement of remedies, and retain any documents
evidencing the title of the undersigned to any item of the Collateral;
(iv) issue entitlement orders with respect to any of the Collateral to any
Intermediary without the consent of the undersigned.
     The undersigned agrees that it will not file or permit to be filed any
financing or like statement with respect to the Collateral in which the
Administrative Agent is not named as the sole secured party, consent or be a
party to any securities account control agreement or other similar agreement
with any Intermediary (an “Account Control Agreement”) to which the
Administrative Agent is not also a party or sell, assign, or otherwise dispose
of, grant any option with respect to, or pledge, or otherwise encumber the
Collateral. At the reasonable request of the Administrative Agent the
undersigned agrees to do all other things which the Administrative Agent may
deem necessary or advisable in order to perfect and preserve the security
interest and to give effect to the rights granted to the Administrative Agent
under this Agreement or enable the Administrative Agent to comply with any
applicable laws or regulations. Notwithstanding the foregoing, subject to
compliance with any mandatory legal requirements placed upon it to the contrary,
the Administrative Agent does not assume any duty with respect to the Collateral
and is not required to take any action to collect, preserve or protect its or
the undersigned’s rights in any item of the Collateral. The undersigned releases
the Administrative Agent and agrees to hold the Administrative Agent harmless
from any claims, causes of action and demands at any time arising with respect
to this Agreement, the use or disposition of any item of the Collateral or any
action taken or omitted to be taken by the Administrative Agent with respect
thereto, subject to Administrative Agent’s compliance with such mandatory legal

3



--------------------------------------------------------------------------------



 



requirements and other than claims, causes of action and demands arising from
the gross negligence or willful misconduct of Administrative Agent.
     The rights granted to the Administrative Agent pursuant to this Agreement
are in addition to the rights granted to the Administrative Agent in any
custody, investment management, trust, Account Control Agreement or similar
agreement. In case of conflict between the provisions of this Agreement and of
any other such agreement, the provisions of this Agreement will prevail.
     4. Application to Tranche A Term Loans. Upon the maturity of each item of
Collateral or the receipt by Borrower of any interest on Deposits and Securities
and cash dividends on Securities, the Borrower hereby directs the Administrative
Agent to make a mandatory prepayment (in accordance with and subject to
Sections 2.11 and 2.16 of the Loan Agreement) of the Tranche A Term Loans in an
amount equal to the amount of such item of Collateral so matured or the interest
or cash dividends so received.
     5. Value of the Collateral.
     The undersigned agrees that at all times the aggregate value of the
Collateral may not be less than the amount required under Section 5.10 of the
Loan Agreement, subject to the grace period set forth therein. The undersigned
will supplement the Collateral to the extent necessary to ensure compliance with
this provision.
     6. Currency Conversion.
     For calculation purposes, any currency in which the Collateral is
denominated (the “Collateral Currency”) will be converted into the currency of
the Liabilities (the “Liability Currency”) at the spot rate of exchange for the
purchase of the Liability Currency with the Collateral Currency quoted by the
Administrative Agent at such place as the Administrative Agent deems appropriate
(or, if no such rate is quoted on any relevant date, estimated by the
Administrative Agent on the basis of the Administrative Agent’s last quoted spot
rate) or another prevailing rate that the Administrative Agent reasonably deems
more appropriate.
     7. Representations and Warranties.
     The undersigned represents and warrants: (a) the undersigned is the sole
owner of the Collateral; (b) the Collateral is free of all encumbrances except
for the security interest in favor of the Administrative Agent created by this
Agreement or any other Loan Document and except for Relevant Permitted Liens;
(c) no authorizations, consents or approvals and no notice to or filing with any
governmental authority or regulatory body is required for the execution and
delivery of this Agreement; (d) the execution, delivery and performance of this
Agreement will not violate any provisions of applicable law, regulation or order
and will not result in the breach of, or constitute a default, or require any
consent under, any agreement, instrument or document to which the undersigned is
a party or by which it or any of its property may be bound or affected; (e) the
Securities are not subject to any restrictions or limitations relating to a
holding period, manner of sale, volume limitation, public information or notice
requirements; and (f) it is duly organized and validly existing under the laws
of the jurisdiction of its organization, it has full power and authority to
execute, deliver and perform this Agreement, the execution, delivery and
performance have been duly authorized, will not conflict with any provisions of
its governing instruments and the Agreement is a legal, valid and binding
obligation of the undersigned, enforceable against it in accordance with its
terms.
     8. Event of Default.

4



--------------------------------------------------------------------------------



 



     If an Event of Default under the Loan Agreement (an “Event of Default”)
shall occur and be continuing, then, the Administrative Agent will be entitled
to exercise any of the rights and remedies under this Agreement.
     9. Remedies.
     The Administrative Agent will have the rights and remedies under the UCC
and the other rights granted to the Administrative Agent under this Agreement,
and, without limiting the foregoing, but subject to the occurrence and
continuance of an Event of Default , without notice or demand, to sell, redeem,
offset, setoff, debit, charge or otherwise dispose of or liquidate into cash any
such Collateral and/or to apply it or the proceeds thereof to repay any of the
Liabilities in accordance with Section 2.18 of the Loan Agreement (regardless of
whether any such Liabilities are contingent, unliquidated or unmatured or
whether the Administrative Agent has any other recourse to the undersigned or
any other Loan Party or any other collateral or assets). The Administrative
Agent may exercise its rights without regard to any premium or penalty from
liquidation of any Collateral and without regard to the undersigned’s basis or
holding period for any Collateral.
     In connection with the exercise of its remedies, the Administrative Agent
may sell in the Borough of Manhattan, New York City, or elsewhere, in one or
more sales or parcels, at the price as the Administrative Agent deems best, for
cash or on credit or for other property, for immediate or future delivery, any
item of the Collateral, at any broker’s board or at public or private sale, in
any reasonable manner permissible under the UCC (except that, to the extent
permissible under the UCC, the undersigned waives any requirements of the UCC)
and the Administrative Agent or anyone else may be the purchaser of the
Collateral and hold it free from any claim or right including, without
limitation, any equity of redemption of the undersigned, which right the
undersigned expressly waives. The Administrative Agent may in its sole
discretion elect to conduct any sale (and related offers) of any Collateral in
such a manner as to avoid the need for registration or qualification thereof
under any Federal or state securities laws, that such conduct may include
restrictions (including as to potential purchasers) and other requirements (such
as purchaser representations) which may result in prices or other terms less
favorable than those which might have been obtained through a public sale not
subject to such restrictions and requirements and that any offer and sale so
conducted shall be deemed to have been made in a commercially reasonable manner.
     In connection with the exercise of its remedies, the Administrative Agent
may also, in its sole discretion: (i) convert any part of the Collateral
Currency into the Liability Currency; (ii) hold any monies or proceeds
representing the Collateral in a cash collateral account in the Liability
Currency or other currency that the Administrative Agent reasonably selects;
(iii) invest such monies or proceeds on behalf of the undersigned; and
(iv) apply any portion of the Collateral, first, to all costs and expenses of
the Administrative Agent, second, to the payment of interest on the Liabilities
and any fees or commissions to which the Administrative Agent may be entitled,
third, to the payment of principal of the Liabilities, whether or not then due,
and fourth, to the undersigned.
     The undersigned will pay to the Administrative Agent all expenses
(including reasonable attorneys’ fees and legal expenses incurred by the
Administrative Agent and the allocated costs of its in-house counsel) in
connection with the exercise of any of the Administrative Agent’s rights or
obligations under this Agreement or the Liability Documents. The undersigned
will take any action reasonably requested by the Administrative Agent to allow
it to sell or dispose of the Collateral. Notwithstanding that the Administrative
Agent may continue to hold Collateral and regardless of the value of the
Collateral, the undersigned will remain liable for the payment in full of any
unpaid balance of the Liabilities.
     10. Jurisdiction.

5



--------------------------------------------------------------------------------



 



     The undersigned consents to the non-exclusive jurisdiction of the State and
Federal courts sitting in the City of New York and agrees that suit may be
brought against the undersigned in those courts or in any other jurisdiction
where the undersigned or any of its assets may be found, and the undersigned
irrevocably submits to the jurisdiction of those courts. The undersigned
consents to the service of process by mailing copies of process to the Parent at
its most recent mailing address in the records of the Administrative Agent. The
undersigned further agrees that any action or proceeding brought against the
Administrative Agent may be brought only in a New York State or United States
Federal court sitting in New York County. To the extent that the Borrower may be
or become entitled to claim for itself or its property any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), the Borrower hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations hereunder or under the other Liability Documents.
     The undersigned agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit or proceeding in such state and hereby waives any defense on the basis of
an inconvenient forum. Nothing herein shall affect the right of the
Administrative Agent to serve legal process in any other manner permitted by law
or affect the right of the Administrative Agent to bring any action or
proceeding against the undersigned or its property in the courts of any other
jurisdiction.
     11. Waiver of Jury Trial.
     THE UNDERSIGNED AND THE BANK EACH WAIVE ANY RIGHT TO JURY TRIAL.
     12. Notices.
     Unless otherwise agreed in writing, notices may be given to the
Administrative Agent and the undersigned in accordance with Section 9.01 of the
Loan Agreement.
     13. Miscellaneous.
     (a) The Administrative Agent may assign any of the Collateral and any of
its interests in this Agreement (and may assign the Liabilities to any party) in
accordance with the Loan Agreement and will be fully discharged from all
responsibility as to the assigned Collateral. That assignee will have all the
obligations, powers and rights of the Administrative Agent hereunder, but only
as to the assigned Collateral.
     (b) No amendment or waiver of any provision of this Agreement nor consent
to any departure by the undersigned will be effective unless it is in writing
and signed by the undersigned and the Administrative Agent and will be effective
only in that specific instance and for that specific purpose. No failure on the
part of the Administrative Agent to exercise, and no delay in exercising, any
right will operate as a waiver or preclude any other or further exercise or the
exercise of any other right.
     (c) The rights and remedies in this Agreement are cumulative and not
exclusive of any rights and remedies which the Administrative Agent may have
under law or under other agreements or arrangements with the undersigned or any
other Loan Party.
     (d) The provisions of this Agreement are intended to be severable. If for
any reason any provision of this Agreement is not valid or enforceable in whole
or in part in any jurisdiction, that provision will, as to that jurisdiction, be
ineffective to the extent of that invalidity or unenforceability without in any
manner

6



--------------------------------------------------------------------------------



 



affecting the validity or enforceability in any other jurisdiction or the
remaining provisions of this Agreement.
     (e) The term “undersigned” will include the heirs, executors,
administrators, assigns and successors of the undersigned.
     (f) The undersigned hereby waives presentment, notice of dishonor and
protest of all instruments included in or evidencing the Liabilities or the
Collateral and any other notices and demands, whether or not relating to those
instruments.
     (g) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS
OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              NETWORK APPLIANCE GLOBAL LTD.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

          Address for notices:    
 
             
 
             
 
              Telecopier:     Telephone:    
 
        ACCEPTED:    
 
        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        Address for notices to the     Administrative Agent:    
 
        JPMorgan Chase Bank, National Association
 
             
 
             
 
              Attn:     Telecopier:     Telephone:    

7



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF THE COLLATERAL
     1. Deposits

                                          Type of   Location                    
      Deposit   (NY,                           (CD, TD,   IBF-NY,     Contract
or     Issue or     Maturity     Principal   etc.)   etc.)     Certificate No.  
  Opening Date     Date     Amount  
None
                                       

     2. Stocks, Bonds and Other Instruments and Securities

                        Nature of Security         Number of     Face Amount    
Certificate or Obligation   Name of Issuer     Units     (if Applicable)    
Number

                                                  Quantity     Issuer   Cpn    
Yld     Value     Maturity     Cost     2,865,000    
Bear Sterns
    6.500       3.005       05/03/04       5/1/2006       3,082,883.25    
3,400,000    
Pitney Bowes
    5.875       2.957       11/05/04       5/1/2006       3,556,230.00    
5,000,000    
Citicorp
    5.750       3.412       01/07/05       5/10/2006       5,163,650.00    
2,000,000    
American General (A)
    6.100       3.218       10/26/04       5/22/2006       2,096,140.00    
3,000,000    
Federal Home Loan Bank
    2.180       2.152       03/10/04       6/2/2006       3,001,875.00    
3,000,000    
Abbott Laboratories
    5.625       3.117       11/13/03       7/1/2006       3,215,250.00    
4,000,000    
Prudential Ins
    6.375       3.929       03/10/05       7/23/2006       4,140,640.00    
3,000,000    
JPMC BANK NEW YORK
    5.625       3.226       11/12/03       8/15/2006       3,215,790.00    
4,000,000    
Fannie Mae
    2.550       2.550       02/24/04       8/24/2006       4,000,000.00    
2,315,000    
Lehman Brothers
    7.500       3.292       02/06/04       9/1/2006       2,600,045.95    
5,000,000    
American Express
    5.500       3.448       05/18/04       9/12/2006       5,253,700.00    
1,000,000    
Coca Cola
    2.500       2.714       11/07/03       9/15/2006       993,850.00    
5,000,000    
Federal Home Loan Bank
    2.510       2.510       03/22/04       9/22/2006       5,000,000.00    
5,000,000    
General Electric Credit Corp
    2.750       2.717       11/28/03       9/25/2006       5,004,750.00    
3,000,000    
Freddie Mac
    3.000       3.000       09/29/04       9/29/2006       3,000,000.00    
5,000,000    
US Treasury
    2.625       2.409       11/26/03       11/15/2006       5,032,812.50    
3,000,000    
Eli Lilly Co.
    8.375       3.940       12/08/03       12/1/2006       3,464,820.00    
3,100,000    
Fleet Boston
    4.875       3.870       03/03/05       12/1/2006       3,156,203.00    
5,000,000    
Federal Home Loan Bank
    3.500       3.500       01/25/05       1/25/2007       5,000,000.00    
5,050,000    
Toyota Motor Credit
    2.700       3.122       11/22/04       1/30/2007       5,003,186.50    
5,300,000    
ASIF Global
    2.500       3.548       02/15/05       1/30/2007       5,192,039.00    
5,000,000    
US Treasury
    3.125       3.264       01/31/05       1/31/2007       4,985,937.50    
5,000,000    
Freddie Mac
    2.375       2.501       04/12/04       2/15/2007       4,981,950.00    
5,000,000    
Freddie Mac
    2.375       3.509       06/15/04       2/15/2007       4,850,950.00    
2,500,000    
International Lease
    5.750       3.509       11/05/04       2/15/2007       2,636,575.00    
7,000,000    
Federal Home Loan Bank
    3.375       3.420       01/24/05       2/23/2007       6,993,420.00    
5,000,000    
Citicorp
    5.000       3.119       04/22/04       3/6/2007       5,289,600.00    
4,000,000    
General Electric Credit Corp
    5.375       3.501       11/16/04       3/15/2007       4,185,000.00    
5,000,000    
General Electric Credit Corp
    5.375       3.732       01/28/05       3/15/2007       5,183,550.00    
6,000,000    
Pfizer Inc.
    2.500       3.923       04/06/05       3/15/2007       5,836,680.00    
3,500,000    
BP Capital
    2.625       3.885       04/26/05       3/15/2007       3,417,680.00  

8



--------------------------------------------------------------------------------



 



                                                  Quantity     Issuer   Cpn    
Yld     Value     Maturity     Cost     5,000,000    
Morgan Stanley Dean Witter
    5.800       3.655       11/24/04       4/1/2007       5,269,350.00    
5,000,000    
Fannie Mae
    2.820       3.155       04/28/04       4/19/2007       4,950,000.00    
5,000,000    
General Electric Credit Corp
    5.000       3.776       01/18/05       6/15/2007       5,153,900.00    
5,000,000    
Wal Mart
    4.375       3.376       11/16/04       7/12/2007       5,137,950.00    
2,000,000    
Wal Mart
    4.375       3.639       01/21/05       7/12/2007       2,037,560.00    
5,000,000    
Fannie Mae
    3.410       4.161       07/28/05       8/30/2007       4,921,650.00    
3,000,000    
Bank One NA
    4.125       3.274       10/20/04       9/1/2007       3,076,020.00    
5,000,000    
Chevron Texaco
    3.500       3.065       09/24/04       9/17/2007       5,066,600.00    
5,000,000    
CIT Group
    5.750       4.082       01/28/05       9/25/2007       5,235,250.00    
3,250,000    
Federal Farm Credit Bank
    3.280       3.952       04/20/05       9/27/2007       3,196,862.50    
5,000,000    
Freddie Mac
    3.500       3.916       05/19/05       10/19/2007       4,949,500.00    
5,000,000    
US Treasury
    3.000       3.056       11/15/04       11/15/2007       4,991,462.50    
3,000,000    
General Electric Credit Corp
    4.250       4.138       05/25/05       1/15/2008       3,009,000.00    
3,000,000    
Lehman Brothers
    4.000       3.883       01/24/05       1/22/2008       3,010,680.00    
10,000,000    
HBOS PLC
    3.800       4.096       05/25/05       1/30/2008       9,920,200.00    
3,000,000    
Canadian Imp Bank Comm
    3.800       4.470       08/08/05       2/1/2008       2,950,170.00    
1,000,000    
BANK OF NEW YORK
    3.800       4.006       06/03/05       2/1/2008       994,450.00    
5,000,000    
US Treasury
    3.375       3.459       02/15/05       2/15/2008       4,987,282.00    
3,000,000    
Federal Home Loan Bank
    3.900       3.900       02/25/05       2/25/2008       3,000,000.00    
7,000,000    
Monumental Global Funding
    3.850       4.144       06/15/05       3/3/2008       6,943,720.00    
5,000,000    
American Honda Finance
    4.250       4.261       07/14/05       3/11/2008       4,998,500.00    
4,100,000    
Lehman Brothers
    6.500       4.537       07/13/05       4/15/2008       4,338,251.00    
10,000,000    
ANZ National Bank
    4.265       4.174       07/13/05       5/16/2008       10,026,400.00    
5,000,000    
Fannie Mae
    4.500       4.500       07/21/05       7/21/2008       5,000,000.00    
3,000,000    
Federal Farm Credit Bank
    4.600       4.600       08/25/05       8/25/2008       3,000,000.00      
241,380,000    
 
                                    244,699,966    

3. All Assets Held or To Be Held in the Following Custody or Subcustody
Accounts, Safekeeping Accounts, Investment Management Accounts and/or other
account with Intermediary:

                  Type of Account   Account Number     Entity/Location  
Securities Account
  36064111     J.P. Morgan Securities Inc.

9



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF CONTROL AGREEMENT
TRI-PARTY CONTROL AGREEMENT
(“Control Agreement”)
Date: March 31, 2006
Re: Pledge of Collateral described in attached Pledge Agreement (the “Pledge”)
     The undersigned (“Debtor”) has granted to JPMORGAN CHASE BANK, National
Association, as Administrative Agent (“Secured Party”) a security interest in
Collateral held in account number 36064111 (such account or any successor
accounts, collectively, the “Securities Account”) to secure indebtedness owing
to Secured Party in connection with that certain Loan Agreement dated as of
March 31, 2006 by and among the Debtor, the Lenders party thereto and the
Secured Party (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). J.P. MORGAN
SECURITIES INC., or any affiliate including JPMORGAN CHASE BANK, National
Association (Capital Markets Department) (“Securities Intermediary”) represents
to Secured Party as follows: (a) The Collateral described in the Pledge is a
complete and accurate statement of the Securities Account and all of the listed
Collateral has been endorsed to Securities Intermediary or in blank. (b) The
Securities Account and the rights of Debtor in the account are valid and legally
binding obligations of the Securities Intermediary. (c) On the date of this
Control Agreement, Securities Intermediary does not know of any claim to or
interest in the Securities Account other than the interests of Debtor and
Secured Party.
     Debtor irrevocably directs Securities Intermediary to make all notations in
Security Intermediary’s records pertaining to the Securities Account that are
necessary or appropriate to reflect the above Pledge, to move Collateral from
the existing Securities Account to establish a new Securities Account, with a
new account number, for the purpose of holding the Collateral, if need be, and
to style the Securities Account to read:
          “JPMORGAN CHASE BANK, NATIONAL ASSOCIATION — Collateral Account for
Network Appliance Global Ltd.”
or any abbreviations made by Securities Intermediary for operational purposes.
     Debtor irrevocably instructs Securities Intermediary to follow only
instructions received from the Secured Party, furnished in writing, without
further consent of Debtor concerning (1) the payment or reinvestment of
dividends or distributions and (2) the redemption, transfer, sale or any other
disposition or transaction concerning the Collateral or the income and principal
proceeds, substitutions and reinvestment of Collateral. However, until further
notice from Secured Party, (i) Debtor may receive all income, including
dividends and interest (but not stock splits, stock dividends, cash equity
distributions, liquidating distributions or other non cash principal
disbursements) from either Securities Intermediary or Secured Party, and
(ii) Debtor may originate trading instructions to the Securities Intermediary to
make substitutions for and additions to the Collateral, all of which are
Collateral to be held in the Securities Account subject to the Pledge in favor
of Secured Party. Without the prior written consent of Secured Party, no
withdrawal of Collateral from the Securities Account by Debtor will be permitted
under any circumstances, except for prepayments required under the Loan
Agreement and (if permitted by this Control Agreement and then only until
further notice by Secured Party) distributions of income or substitution of new
Collateral of equal or greater value. Any additional securities delivered to the
Securities Account and noted on Security Intermediary’s records to reflect the
Pledge will be subject to the Pledge without any further documentation. Any
distribution privileges granted to Debtor may be revoked in writing solely by
Secured Party if an Event of Default (as defined in the Loan Agreement) has
occurred and is continuing.
     Debtor also irrevocably authorizes and directs Securities Intermediary to
send all notices, statements and all other communications concerning the
Collateral or the Securities Account, in addition to Debtor, to the following
address or any other address Secured Party may specify in writing:
Attn: Alex McKindra
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
560 Mission Street
18th Floor
San Francisco, California 94105
Telecopy No. (415) 315-8483
     Secured Party may exercise its rights under the Pledge, this Control
Agreement or other loan documents without any further consent of Debtor or any
other person. Securities Intermediary is directed to follow all of Secured
Party’s instructions without investigating the reason for any action taken by
the Secured Party or the existence of any default. Secured Party’s signature
alone will be sufficient authority for the exercise of any rights by Secured
Party and a receipt from Secured Party alone will be a full release and
discharge for Securities Intermediary. Except as otherwise permitted above with
respect to distributions of income to Debtor, checks for all or any part of the
Collateral will be payable only to the order of Secured Party if, when and in
such amounts as may be requested by Secured Party.
     Neither Securities Intermediary nor any of its respective partners,
trustees, officers, employees or affiliates will breach any duty to Debtor if it
complies in good faith with the instructions contained in this Control Agreement
or fails to comply with any contrary or inconsistent instructions that may

 



--------------------------------------------------------------------------------



 



subsequently be issued by the Debtor. The Debtor further holds harmless and
indemnifies each of them against any claim, loss, cost or expense arising out of
any actions or omissions taken by any person in reliance on or compliance with
the instructions and authorizations contained in this Control Agreement except
for any claim, loss, cost or expense arising from such person’s gross negligence
or willful misconduct. The instructions contained in this Control Agreement may
be revoked and the terms of this Control Agreement may be amended by Debtor only
if Securities Intermediary receives (i) Secured Party’s written consent to the
revocation or amendment, or (ii) Secured Party’s written notification that the
Pledge has been terminated. The rights and powers granted to Secured Party in
this Control Agreement are powers coupled with an interest and will neither be
affected by the bankruptcy of Debtor nor by the lapse of time.
     Securities Intermediary agrees to hold the Collateral and the Securities
Account (including any free credit balances) for and on behalf of the Secured
Party and as bailee in possession for Secured Party. Securities Intermediary
subordinates any liens, claims or rights it may have against the Securities
Account or any Collateral carried in the Securities Account in favor of Secured
Party except for its standard commission or fee and any unsettled trades.
Securities Intermediary will not agree to comply with any third party orders or
instructions concerning the Securities Account without the prior written consent
of Secured Party.
     All items of income including dividends, interest and other income, gain,
expense and loss recognized in the Securities Account must be reported by
Securities Intermediary or Secured Party in the name and tax identification
number of Debtor.
     This Control Agreement benefits the Secured Party and its successors and
assigns and is binding on Debtor and Securities Intermediary and their
respective successors and assigns. This Control Agreement is governed by, and
construed in accordance with, the laws of the State of New York, which shall
also be deemed to be Securities Intermediary’s jurisdiction. This Control
Agreement is intended to be “an agreement” within the meaning of
Section 8-110(e) of the New York Uniform Commercial Code.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



This written agreement represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.
     There are no unwritten oral agreements between the parties.

          DEBTOR:    
 
        NETWORK APPLIANCE GLOBAL LTD.    
 
       
By:
       
 
       
 
       
Title:
       
 
       
 
       

          SECURED PARTY: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT
 
       
By:
       
 
       
 
       
Title:
       
 
       
 
       

              ACCEPTED AND AGREED TO BY SECURITIES INTERMEDIARY:
 
            J.P. MORGAN SECURITIES INC., or any affiliate including
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (Capital Markets Department)
 
           
By:
                     
 
            Print Name:        
 
           
 
           
Title:
                     

3



--------------------------------------------------------------------------------



 



EXHIBIT G
MARGIN REQUIREMENTS

                          Remaining Maturity/ S&P/ Moody’s         Type of
Security   Rating   Valuation Percentage   Ratio Level  
JPMorgan Certificates of Deposit (Must be through JPMorgan)
        100 %     1.00x  
 
                   
US Treasury Treasuries
  Less than 1 year     99 %     1.01x  
 
  More than 1 year less than 5 years     98 %     1.02x  
 
  More than 5 years less than 10 years     97 %     1.03x  
 
  Over 10 years     96 %     1.04x  
 
                   
US Agency Securities
  Less than 1 year     99 %     1.01x  
 
  More than 1 year less than 5 years     98 %     1.02x  
 
  More than 5 years less than 10 years     97 %     1.03x  
 
  Over 10 years less than 30 years     96 %     1.04x  
 
                   
USD Commercial Paper
  A1/P1 Less than or equal to 270 days     95 %     1.05x  
 
                   
Money Market Funds (Must be through JPMorgan)
  US Gov’t     95 %     1.05x  
 
  Treasury Plus     95 %     1.05x  
 
  Cash Management     90 %     1.11x  
 
  100% US Treasury     95 %     1.05x  
 
  Federal Money Market     95 %     1.05x  
 
                   
Medium Term Notes, Corporate Bonds, Corporate
  AAA     95 %     1.05x  
 
                   
Debentures, Floating Rate Notes, and Auction
  AA     93 %     1.08x  
 
                   
Rate Securities
  A (with Maturity less than 3 months)     90 %     1.11x  
 
  A (with Maturity more than 3 months)     80 %     1.25x  
 
                   
Other (Bankers Acceptances, Eurodollar deposits, Time Deposits, Repurchase
Agreements, Sovereign & Supranational Issuers)
        0 %   NM

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE

     
To:
  The Lenders parties to the
Loan Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Loan
Agreement dated as of March 31, 2006 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Network Appliance Global Ltd. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:

  1. I am the duly elected ___of the Borrower;     2. I have reviewed the terms
of the Agreement and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and conditions of the
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements [for quarterly financial statements add: and such
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes];     3. The examinations described in paragraph 2 did not disclose,
except as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement; and     4. Schedule I attached hereto sets
forth financial data and computations evidencing the Borrower’s compliance with
Section 6.10 of the Agreement and sets forth the computations necessary to
determine the Applicable Rate, all of which data and computations are true,
complete and correct.

     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, (i) the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 



--------------------------------------------------------------------------------



 



     
 
   
 
   
 
   
 
   
 
   

     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___day of ___, ___.

                  NETWORK APPLIANCE GLOBAL LTD.          
 
           
 
  By:                  
 
           Name:    
 
           
 
           Title:    
 
           

2



--------------------------------------------------------------------------------



 



SCHEDULE I
Compliance as of _________, ____ with
Provisions of ____ and ____ of
the Agreement
and Borrower’s Applicable Rate Calculation

3